Exhibit 10.20

 

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a confidential treatment
request.  The redacted material has been marked at the appropriate places with
three asterisks (***).

 

 

 

ACQUISITION TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

Among

 

WILLIS LEASE FINANCE CORPORATION,

 

WILLIS ENGINE SECURITIZATION TRUST II,

 

FACILITY ENGINE ACQUISITION LLC,

 

WEST ENGINE ACQUISITION LLC

 

and

 

WEST ENGINE FUNDING LLC

 

--------------------------------------------------------------------------------

 

Dated as of

 

 September 14, 2012

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

ARTICLE I DEFINITIONS

 

2

 

 

 

 

Section 1.01.

Definitions

 

2

 

 

 

 

ARTICLE II TRANSFER OF ASSETS

 

2

 

 

 

 

Section 2.01.

Transfer of Acquisition Membership Interests

 

2

Section 2.02.

Transfer of Engines

 

4

Section 2.03.

Damage to Engines

 

5

Section 2.04.

Rental Payments (other than Usage Fees)

 

6

Section 2.05.

Usage Fees; Lessee Reimbursements

 

7

Section 2.06.

Transfer of Irish Subleases

 

8

Section 2.07.

True Sale; Security Agreement

 

8

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

9

 

 

 

 

Section 3.01.

Representations and Warranties of Willis

 

9

Section 3.02.

Representations and Warranties of Willis and WEST Funding

 

14

Section 3.03.

Representations and Warranties of Willis

 

17

Section 3.04.

Representations and Warranties of WEST

 

19

Section 3.05.

Representations and Warranties of WEST Acquisition

 

20

Section 3.06.

Representations and Warranties of Facility Acquisition

 

21

Section 3.07.

Representations and Warranties of WEST Funding

 

23

Section 3.08.

Independent Representations

 

24

Section 3.09.

Benefit of Representations; Survival of Representations

 

24

Section 3.10.

Reliance on Representations

 

24

 

 

 

 

ARTICLE IV ADDITIONAL AGREEMENTS

 

24

 

 

 

 

Section 4.01.

Regulatory and Other Authorizations; Notices and Consents

 

24

Section 4.02.

Willis and WEST Funding Covenants

 

24

Section 4.03.

Further Action

 

24

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

 

25

 

 

 

 

Section 5.01.

Conditions to Willis’ Obligations

 

25

Section 5.02.

Conditions to WEST’s Obligations on the Closing Date

 

26

Section 5.03.

Conditions to the Obligations of Facility Acquisition and the Facility Engine
Trusts or WEST Acquisition and the WEST Engine Trusts on each Delivery Date with
respect to a Remaining Engine

 

27

 

--------------------------------------------------------------------------------


 

ARTICLE VI INDEMNIFICATION

 

27

 

 

 

 

Section 6.01.

Indemnification by Willis

 

27

Section 6.02.

Notice, Etc.

 

28

 

 

 

 

ARTICLE VII WAIVER

 

29

 

 

 

 

Section 7.01.

Waiver by WEST

 

29

Section 7.02.

Waiver by Willis

 

29

 

 

 

 

ARTICLE VIII MISCELLANEOUS PROVISIONS

 

30

 

 

 

 

Section 8.01.

Expenses

 

30

Section 8.02.

Notices

 

30

Section 8.03.

Headings

 

31

Section 8.04.

Severability

 

31

Section 8.05.

Entire Agreement

 

31

Section 8.06.

Assignment

 

31

Section 8.07.

No Third Party Beneficiaries

 

31

Section 8.08.

Amendment

 

31

Section 8.09.

Governing Law

 

31

Section 8.10.

Waiver of Jury Trial

 

32

Section 8.11.

Counterparts

 

32

Section 8.12.

Specific Performance

 

32

 

 

 

 

APPENDIX A

Definitions

 

 

 

 

 

 

EXHIBIT A

Form of Assignment of Equity Interest

 

 

 

 

 

 

SCHEDULE 1A

List of Facility Initial Engines

 

 

SCHEDULE 1B

List of Facility Remaining Engines

 

 

SCHEDULE 2A

List of WEST Initial Engines

 

 

SCHEDULE 2B

List of WEST Remaining Engines

 

 

SCHEDULE 3

Lease Documents

 

 

 

--------------------------------------------------------------------------------


 

ACQUISITION TRANSFER AGREEMENT

 

THIS ACQUISITION TRANSFER AGREEMENT, dated as of September 14, 2012 (this
“Agreement”), is entered into by and among WILLIS LEASE FINANCE CORPORATION
(“Willis”), a Delaware corporation, WILLIS ENGINE SECURITIZATION TRUST II
(“WEST”), a Delaware statutory trust, FACILITY ENGINE ACQUISITION LLC, a
Delaware limited liability company (“Facility Acquisition”), WEST ENGINE
ACQUISITION LLC, a Delaware limited liability company (“WEST Acquisition”), and
WEST ENGINE FUNDING LLC, a Delaware limited liability company (“WEST Funding”).

 

W I T N E S S E T H:

 

WHEREAS, Willis wishes to transfer and contribute WEST Acquisition and Facility
Acquisition to WEST on the Closing Date by transferring and contributing to WEST
all of its right, title and interest in and to the Acquisition Membership
Interests as a sale and contribution to and for the benefit of WEST, in
consideration for the issuance by WEST of the Beneficial Interest Certificates
in WEST pursuant to the Trust Agreement and the payment and distribution by WEST
to Willis of the Cash Portion of the Acquisition Purchase Price pursuant to this
Agreement;

 

WHEREAS, the twelve (12) Engine Trusts (“Facility Engine Trusts”) of which
Facility Acquisition is the beneficiary on the date hereof have acquired and own
the Aircraft Engines described in Schedule 1A (the “Facility Initial Engines”)
or have the right to acquire the Aircraft Engines described in Schedule 1B (the
“Facility Remaining Engines”) during the Transfer Period pursuant to the
Facility Engine Transfer Agreement, and the sixty-seven (67) Engine Trusts (the
“WEST Engine Trusts”) of which WEST Acquisition is the beneficiary on the date
hereof have acquired and own the Aircraft Engines described in Schedule 2A (the
“WEST Initial Engines”) or have the right to acquire the Aircraft Engines
described in Schedule 2B (the “WEST Remaining Engines”) during the Transfer
Period pursuant to the WEST Engine Transfer Agreement;

 

WHEREAS, pursuant to the Facility Engine Transfer Agreement, Willis is
obligated, and is obligated to cause the Engine Trusts that own Facility
Remaining Engines (the “Willis Engine Trusts”), to transfer to the Facility
Engine Trusts and to Facility Acquisition all of the right, title and interest
of Willis and the Willis Engine Trusts in and to the Facility Remaining Engines
and the related Engine Assets in respect of the Facility Remaining Engines, as a
sale and contribution by Willis to and for the benefit of WEST and in
consideration for the payment and distribution to Willis of the Cash Portion of
the Engine Purchase Price for each Facility Remaining Engine;

 

WHEREAS, pursuant to the WEST Engine Transfer Agreement, WEST Funding is
obligated, and is obligated to cause the Engine Trusts that own the WEST
Remaining Engines (the “Old WEST Engine Trusts”), to transfer to the WEST Engine
Trusts and to WEST Acquisition all of the right, title and interest of WEST
Funding and the Old WEST Engine Trusts in and to the WEST Remaining Engines and
the related Engine Assets in respect of the WEST Remaining Engines, as a sale
and contribution by Willis to and for the benefit of WEST and in consideration
for the payment and distribution to Willis of the Cash Portion of the Engine
Purchase Price for each WEST Remaining Engine;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, WEST will collaterally assign its interests in WEST Acquisition,
Facility Acquisition and its other assets to the Security Trustee, and Facility
Acquisition, WEST Acquisition, the Facility Engine Trusts and the WEST Engine
Trusts will collaterally assign their respective assets to the Security Trustee,
in each case pursuant to the Security Trust Agreement and individual Engine
Mortgages, as collateral for payment of the Notes issued from time to time
pursuant to the terms of the Indenture and as collateral for payment and
performance of the other obligations of WEST and the Issuer Group Members to the
Secured Parties; and

 

WHEREAS, Willis, WEST, Facility Acquisition, WEST Acquisition and WEST Funding
agree that all representations, warranties, covenants and agreements made by
Willis, WEST, Facility Acquisition, WEST Acquisition and WEST Funding herein
shall be for the benefit of the Noteholders, the Security Trustee and the
Indenture Trustee;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                             Definitions.  The terms used herein
have the meanings assigned to them in Appendix A.  Unless otherwise defined
herein, all capitalized terms used but not defined herein have the meanings
assigned to such terms in the Indenture.

 

ARTICLE II

 

TRANSFER OF ASSETS

 

Section 2.01.                             Transfer of Acquisition Membership
Interests. (a)  Upon the terms and subject to the conditions of this Agreement
and the Trust Agreement, on the Closing Date, Willis shall sell, transfer and
contribute to WEST, and WEST shall acquire from Willis, in the manner set forth
in clause (c), all of Willis’ right, title and interest in, to and under the
Acquisition Membership Interests (thereby acquiring indirect ownership of all of
WEST Acquisition’s interests in each Engine Trust of which WEST Acquisition is
the beneficiary on the Closing Date and each Engine Asset owned by any such
Engine Trust and all of Facility Acquisition’s interests in each Engine Trust of
which Facility Acquisition is the beneficiary on the Closing Date and each
Engine Asset owned by any such Engine Trust), in each case free from any
Encumbrance other than Permitted Encumbrances (all of the foregoing,
collectively, the “Assigned Property”), as a capital contribution by Willis to
WEST valuing the Acquisition Membership Interests at a value equal to the
Acquisition Purchase Price, subject to the payment and distribution by WEST to
Willis of the Cash Portion of the Acquisition Purchase Price.  Effective on and
as of the Closing Date, and subject to the terms and conditions contained in
this Agreement, WEST agrees to accept all ownership interests in, and Willis
shall cease to have any direct (as opposed to indirect, through its equity
ownership of WEST) ownership interest in, the Assigned Property.

 

2

--------------------------------------------------------------------------------


 

(b)  Upon the terms and subject to the conditions of this Agreement, the sale,
transfer and assignment of the Acquisition Membership Interests and the other
Assigned Property contemplated by this Agreement shall take place at a closing
to be held at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway,
New York, New York, which may include electronic delivery of documents, on the
Closing Date.

 

(c)  On the Closing Date, subject to satisfaction of the conditions set forth in
Sections 5.01 and 5.02 to the obligations of Willis and WEST, respectively, the
following actions will be taken by Willis or WEST, as indicated, and will be
deemed to have taken place in the order set forth below, provided that the
obligation of WEST or Willis to take each such action will be subject to Willis
or WEST, respectively, having performed each of the actions that is to be taken
prior to such action:

 

(i)                                     WEST shall deposit in the Collections
Account the Cash Portion of the Acquisition Purchase Price and the aggregate
Cash Portions of the Engine Purchase Prices for the Remaining Engines;

 

(ii)                                  Willis shall deliver to WEST (A) an
Assignment of Equity Interest in respect of the WEST Acquisition Membership
Interest and the membership interest certificate in the name of Willis with the
transfer power duly executed by Willis in blank, together with a membership
interest certificate evidencing the WEST Acquisition Membership Interest, duly
issued and registered in the name of WEST, and (B) an Assignment of Equity
Interest in respect of the Facility Acquisition Membership Interest and the
membership interest certificate in the name of Willis with the transfer power
duly executed by Willis in blank, together with a membership interest
certificate evidencing the Facility Acquisition Membership Interest, duly issued
and registered in the name of WEST;

 

(iii)                               Willis shall deliver to WEST a resignation
by Old WEST as Manager of WEST Acquisition and a resignation by Willis as
Manager of Facility Acquisition;

 

(iv)                              WEST shall cause the Cash Portion of the
Acquisition Purchase Price to be remitted to Willis or to such other Person as
Willis shall specify in writing to WEST and shall issue the Beneficial Interest
Certificates in the name of Willis;

 

(v)                                 Willis shall deliver a receipt to WEST for
the Acquisition Purchase Price; and

 

(vi)                              Willis shall cause the release and termination
of all of the Prior Mortgages in the Assigned Property to be effective on the
Closing Date and shall cause the transfer to the Security Trustee of all Lease
Collateral relating to the Assigned Property.

 

(d)                                 Willis shall be responsible for the payment
of any transfer taxes due in respect of the transfers of the Acquisition
Membership Interests and all other Assigned Property.

 

(e)                                  In connection with the transfer of the
Acquisition Membership Interests on the Closing Date, Willis agrees to record,
file or register, and provide evidence of the recordation, filing or
registration of, at its own expense no later than the Closing Date, the
following UCC financing statements, releases and discharges, in each case in the
indicated location:

 

3

--------------------------------------------------------------------------------


 

(i)                                     in the appropriate UCC filing offices,
UCC financing statement amendments terminating the UCC financing statements in
respect of the Prior Mortgages relating to the Assigned Property;

 

(ii)                                  with the FAA, releases of the Prior
Mortgages relating to the Engines included in the Assigned Property;

 

(iii)                               on the International Registry, the
discharges of the international interests in respect of the Prior Mortgages on
the Assigned Property that have been registered on the International Registry;
and

 

(iv)                              such other documents in such other locations
as Willis may reasonably direct.

 

(f)                                    All such UCC financing statement
amendments, releases, discharges and documents described in clause (e) shall
meet the requirements of Applicable Law with respect to their form and the
manner of their filing, recordation or registration.  Willis shall, promptly
following the Closing Date, deliver to WEST (with copies to the Indenture
Trustee), (i) with respect to such UCC financing statement amendments,
file-stamped copies of such UCC financing statement amendments or, in the event
that a file-stamped copy of such UCC financing statement amendments cannot be
obtained in any given jurisdiction, a certificate signed by the relevant filing
agent indicating that he/she filed such UCC financing statement amendments with
the relevant governmental authority in such jurisdiction, (ii) with respect to
the releases filed with the FAA, evidence of submission of the applicable
documents for recordation and (iii) with respect to the discharges registered on
the International Registry, a copy of a priority search certificate reflecting
such discharges.

 

Section 2.02.                             Transfer of Engines.  (a)  During the
Transfer Period, Willis and the Willis Engine Trusts are obligated, pursuant to
the Facility Engine Transfer Agreement, to sell, transfer and assign to Facility
Acquisition and the Facility Engine Trusts, and Facility Acquisition and the
Facility Engine Trusts are obligated to acquire and accept from Willis and the
Willis Engine Trusts, all of the legal right, title and interest and beneficial
ownership in the Facility Remaining Engines and in the related Engine Assets, in
each case pursuant to and on the terms and conditions set forth in the Facility
Engine Transfer Agreement, provided that Willis shall have no liability to WEST
in respect of any Facility Remaining Engine that has not been transferred to
Facility Acquisition and a Facility Engine Trust by the end of the Transfer
Period.

 

(b)  During the Transfer Period, WEST Funding and the Old WEST Engine Trusts are
obligated, pursuant to the WEST Engine Transfer Agreement, to sell, transfer and
assign to WEST Acquisition and the WEST Engine Trusts, and WEST Acquisition is
obligated to and to cause the WEST Engine Trusts to, acquire and accept from
WEST Funding and the Old WEST Engine Trusts, all of the legal right, title and
interest and beneficial ownership in the WEST Remaining Engines and in the
related Engine Assets, in each case pursuant to and on the terms and conditions
set forth in the WEST Engine Transfer Agreement, provided that WEST Funding
shall have no liability to WEST Acquisition and the WEST Engine Trusts in
respect of any Engine that has not been transferred to WEST Acquisition and a
WEST Engine Trust by the end of the Transfer Period.

 

4

--------------------------------------------------------------------------------


 

(c)  The sale, transfer and assignment of each Remaining Engine and the related
Engine Assets contemplated by the Engine Transfer Agreements will take place on
a date (the “Delivery Date”) agreed by Willis and Facility Acquisition or by
WEST Funding and WEST Acquisition, as applicable, which may agree to postpone
the Delivery Date for any Engine and the related Engine Assets after it is
established pursuant to the preceding sentence but not to a date after the end
of the Transfer Period.

 

(d)  WEST, Willis, WEST Funding and WEST Acquisition agree that an additional
condition to the sale, transfer and assignment of each Remaining Engine is that
WEST shall have caused the Cash Portion of the Engine Purchase Price of such
Remaining Engine to be remitted to Willis on the Delivery Date for such
Remaining Engine, and that Willis shall be deemed to have made a capital
contribution to WEST in an amount equal to the excess of the Engine Purchase
Price of such Remaining Engine over the Cash Portion of such Engine Purchase
Price, reduced by the aggregate amount of the Rental Payments reported by Willis
to WEST in respect of such Remaining Engine pursuant to Section 2.04(c) and
increased by any investment earnings of WEST thereon.

 

Section 2.03.                                     Damage to Engines.

 

(a)                                  If during the Transfer Period, any Facility
Remaining Engine suffers damage that does not constitute a Total Loss, under the
Facility Engine Transfer Agreement:

 

(i)                                     Willis is to promptly notify Facility
Acquisition of such damage;

 

(ii)                                  Willis is to notify Facility Acquisition
as soon as reasonably practicable of its opinion as to whether such damage is
repairable by the end of the Transfer Period; and

 

(iii)                               If repairs of such damage can reasonably be
expected to be completed by the end of the Transfer Period, Willis is to use
reasonable efforts to procure the repair of such damage as soon as reasonably
practicable, provided that neither Willis shall have any liability to Facility
Acquisition or the Facility Engine Trusts if such repairs are not completed by
the end of the Transfer Period.

 

(b)                                 If during the Transfer Period, any WEST
Remaining Engine suffers damage that does not constitute a Total Loss, under the
WEST Engine Transfer Agreement:

 

(i)                                     WEST Funding is to promptly notify WEST
Acquisition of such damage;

 

(ii)                                  WEST Funding is to notify WEST Acquisition
as soon as reasonably practicable of its opinion as to whether such damage is
repairable by the end of the Transfer Period; and

 

5

--------------------------------------------------------------------------------


 

(iii)                               If repairs of such damage can reasonably be
expected to be completed by the end of the Transfer Period, WEST Funding is to
use reasonable efforts to procure the repair of such damage as soon as
reasonably practicable, provided that WEST Funding shall not have any liability
to WEST Acquisition or the WEST Engine Trusts if such repairs are not completed
by the end of the Transfer Period.

 

(c)                                  If Willis or WEST Funding determines that
it is unable to effect the transfer of any Remaining Engine and the related
Engine Assets to Facility Acquisition and a Facility Engine Trust or WEST
Acquisition and a WEST Engine Trust, respectively, within the Transfer Period
for any reason, (i) the affected Remaining Engine and the related Engine Assets
shall not be transferred under the applicable Engine Transfer Agreement,
(ii) the Old Engine Trust that owns such Engine and the New Engine Trust that
was to acquire such Engine shall cease to be parties to the applicable Engine
Transfer Agreement, and (iii) the Schedules to the applicable Engine Transfer
Agreement and to this Agreement shall be amended to reflect the removal of such
Engine and the elimination of such Old Engine Trust and New Engine Trust. Willis
or WEST Funding may, at its option, elect to provide a Substitute Engine and
related Engine Assets in place of such removed Remaining Engine and related
Engine Assets as provided in the applicable Engine Transfer Agreement at any
time thereafter but not less than five (5) Business Days prior to the Delivery
Expiry Date

 

(d)                                 If Willis or WEST Funding does designate a
Substitute Engine pursuant to the applicable Engine Transfer Agreement, (i) the
Engine Trust that owns such Substitute Engine and the related Engine Assets and
a new Engine Trust that is to acquire such Substitute Engine and the related
Engine Assets shall execute a supplement to the applicable Engine Transfer
Agreement agreeing to become parties to such Engine Transfer Agreement as an Old
Engine Trust and a New Engine Trust, respectively, and the Schedules to the
applicable Engine Transfer Agreement and this Agreement shall be amended to
reflect the substitution of such Substitute Engine for the Remaining Engine
being replaced and the addition of such Old Engine Trust and New Engine Trust,
including the Lease Documents, if any, relating to such Substitute Engine. Upon
the execution and delivery of such supplement, such Substitute Engine and the
related Engine Assets shall become and thereafter be subject to the terms and
conditions of the applicable Engine Transfer Agreement, such Substitute Engine
shall be treated as a Remaining Engine for purposes of this Agreement, and the
relevant provisions of this Section 2.02 shall apply with all references to an
“Engine” in such section being deemed to refer to such Substitute Engine where
applicable.

 

Section 2.04.                             Rental Payments (other than Usage
Fees).  (a)  Willis and WEST agree that (i) all Rental Payments (other than
Usage Fees) due and payable under the Lease of an Initial Engine for periods
ending prior to the Closing Date shall belong to and be distributed by the
applicable WEST Engine Trust or Facility Engine Trust to WEST Acquisition or
Facility Acquisition, respectively, for distribution to the owner of WEST
Acquisition or Facility Acquisition, respectively, (ii) all Rental Payments
(other than Usage Fees) due and payable under the Lease of an Initial Engine for
periods beginning on and after the Closing Date shall belong to and be
distributed by the applicable WEST Engine Trust or Facility Engine Trust to WEST
Acquisition or Facility Acquisition, respectively, for distribution to WEST, and
(iii) all Rental Payments (other than Usage Fees) due and payable under a Lease
of an Initial Engine for periods beginning before and ending after the Closing
Date shall belong to and be distributed the applicable WEST Engine Trust or
Facility Engine Trust, as applicable, to WEST Acquisition or Facility
Acquisition, respectively, and allocated by WEST Acquisition or Facility
Acquisition, as applicable, between the owner of WEST Acquisition or Facility
Acquisition, respectively, and WEST in proportion to the number of days in such
period before the Closing Date and the number of days in such period on and
after the Closing Date, respectively.

 

6

--------------------------------------------------------------------------------


 

WEST agrees that, if it receives a Rental Payment (other than a Usage Fee) for
an Initial Engine that is allocable in whole or in part to a period prior to the
Closing Date, it will remit such Rental Payment or part thereof to Willis, and
Willis agrees that, if it receives a Rental Payment (other than a Usage Fee) for
an Initial Engine that is allocable in whole or in part to a period after the
Closing Date, it will remit such Rental Payment or part thereof to WEST.

 

(b)                                 Willis and WEST agree that (i) all Rental
Payments (other than Usage Fees) due and payable under the Lease of a Remaining
Engine for periods ending prior to the Delivery Date for such Remaining Engine
shall belong to and be distributed by the applicable Old WEST Engine Trust or
Willis Engine Trust to WEST Funding or Willis, respectively, (ii) all Rental
Payments (other than Usage Fees) due and payable under a Lease of a Remaining
Engine for periods beginning on and after the Delivery Date for such Remaining
Engine shall belong to and be distributed by the applicable WEST Engine Trust or
Facility Engine Trust to WEST Acquisition or Facility Acquisition, respectively,
for distribution to WEST, and (iii) all Rental Payments (other than Usage Fees)
due and payable under a Lease of a Remaining Engine for periods beginning before
and ending after the Delivery Date for such Remaining Engine shall be allocated,
as provided in the applicable Engine Transfer Agreement, between the applicable
Old WEST Engine Trust and WEST Funding or the applicable Willis Trust and
Willis, on the one hand, and the applicable WEST Engine Trust and WEST
Acquisition or Facility Engine Trust and Facility Acquisition, on the other
hand, in proportion to the number of days in such period before the Delivery
Date and the number of days in such period on and after the Delivery Date,
respectively. WEST agrees that, if it receives a Rental Payment (other than a
Usage Fee) for a Remaining Engine that is allocable in whole or in part to a
period prior to the Delivery Date for such Remaining Engine, it will remit such
Rental Payment or part thereof to Willis, and Willis agrees that, if it receives
a Rental Payment (other than a Usage Fee) for a WEST Remaining Engine or a
Facility Remaining Engine that is allocable in whole or in part to a period
after the Delivery Date for such Remaining Engine, it will remit such Rental
Payment or part thereof to WEST.

 

(c)                                  Willis agrees to provide notice to WEST,
within two (2) Business Days after the receipt of all Rental Payments (other
than Usage Fees) under a Lease of a WEST Remaining Engine or a Facility
Remaining Engine during the period beginning on the Closing Date and ending on
the last day preceding the Delivery Date for such WEST Remaining Engine or
Facility Remaining Engine, setting forth the amount of each such Rental Payment
and the portion, if less than all of such Rental Payment, that is allocable to
the period after the Closing Date, determined in accordance with the principles
in clauses (a) and (b) of this Section 2.04.

 

Section 2.05.                             Usage Fees; Lessee Reimbursements. 
(a)  Willis and WEST agree that all Usage Fees received prior to the Closing
Date under a Lease of a WEST Initial Engine or a Facility Initial Engine shall
belong to and be distributed by the applicable New Engine Trust to WEST
Acquisition or Facility Acquisition for distribution to the owner of WEST
Acquisition or Facility Acquisition, and that Usage Fees received on and after
the Closing Date under a Lease of a WEST Initial Engine or a Facility Initial
Engine shall belong to and be distributed by the applicable New Engine Trust to
WEST Acquisition or Facility Acquisition for distribution to WEST, in each case
without regard to when the usage of the Engine or other measure of such Usage
Fees, on the basis of which such Usage Fees were calculated, occurred.

 

7

--------------------------------------------------------------------------------


 

(b)  Willis and WEST agree that all Usage Fees received prior to the applicable
Delivery Date under a Lease of a WEST Remaining Engine or a Facility Remaining
Engine received shall belong to and be distributed by the applicable Old WEST
Engine Trust or Willis Engine Trust to WEST Funding or Willis, and that Usage
Fees received on and after the applicable Delivery Date under a Lease of a WEST
Remaining Engine or a Facility Remaining Engine shall belong to and be
distributed by the applicable WEST Engine Trust or Facility Engine Trust to WEST
Acquisition or Facility Acquisition for distribution to WEST, in each case
without regard to when the usage of the Engine or other measure of such Usage
Fees, on the basis of which such Usage Fees were calculated, occurred.

 

(c)                                  Willis and WEST agree that Willis will be
obligated to fund claims for Lessee Reimbursements under a Lease of a WEST
Initial Engine or a Facility Initial Engine received prior to the Closing Date
and that WEST will be obligated to fund all claims for Lessee Reimbursements
under a Lease of a WEST Initial Engine or a Facility Initial Engine received on
and after the Closing Date, in each case without regard to whether the
maintenance in respect of such Lessee Reimbursement or other relevant event
occurred prior to, on or after the Closing Date.

 

(d)                                 Willis and WEST agree that Willis will be
obligated to fund claims for Lessee Reimbursements under a Lease of a WEST
Remaining Engine or a Facility Remaining Engine received prior to the applicable
Delivery Date and that WEST will be obligated to fund all claims for Lessee
Reimbursements under a Lease of a WEST Remaining Engine or a Facility Remaining
Engine received on and after the applicable Delivery Date, in each case without
regard to whether the maintenance in respect of such Lessee Reimbursement or
other relevant event occurred prior to, on or after the applicable Delivery
Date.

 

Section 2.06.                             Transfer of Irish Subleases.  After
the Closing Date, Willis agrees to cause its Irish Subsidiaries to assign and/or
novate the Irish Subleases to WEST Ireland, and WEST agrees to cause WEST
Ireland to accept the assignments and/or novations of the Irish Subleases from
such Irish Subsidiaries.

 

Section 2.07.                             True Sale; Security Agreement.

 

(a)                                  Willis and WEST intend that the transfer by
Willis of the Assigned Property pursuant to Section 2.01 hereof and each
transfer of a Remaining Engine pursuant to Section 2.02 hereof shall each
constitute a valid sale, transfer and conveyance by Willis of the assets so
transferred, that after the Closing Date, in the case of the Assigned Property,
or the relevant Delivery Date, in the case of a Remaining Engine and the related
Engine Assets, Willis shall retain no right, title or interest in the Assigned
Property or Remaining Engine and related Engine Assets, as applicable, and that
such assets shall not be part of Willis’s estate in the event of the insolvency
or bankruptcy of Willis.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Willis and WEST intend that their operations
and business would not be substantively consolidated in the event of the
bankruptcy or insolvency of Willis and that the separate existence of Willis and
WEST would not be disregarded in the event of the insolvency or the bankruptcy
of Willis.  In the event that (i) any of the Assigned Property or any Remaining
Engine is held to be property of Willis’s bankruptcy estate or (ii) this
Agreement is held or deemed to create a security interest in any such asset,
then (x) this Agreement shall constitute a security agreement within the meaning
of Article 8 and Article 9 of the UCC as in effect in the State of New York and
(y) the conveyances provided for in Section 2.01 and Section 2.02 hereof shall
constitute a grant by Willis to WEST of a valid perfected security interest in
all of Willis’s right, title and interest in and to any such asset, which
security interest has been assigned to the Security Trustee pursuant to the
Security Trust Agreement and which security interest will be deemed to have been
granted directly to the Security Trustee from Willis in the event of the
consolidation of Willis and WEST in any insolvency proceeding.  In furtherance
of the foregoing, (A) WEST shall have all of the rights of a secured party with
respect to the Assigned Property and the Remaining Engines pursuant to
Applicable Law and (B) Willis shall execute and deliver all documents, including
but not limited to UCC financing statements, as WEST may reasonably require to
effectively perfect and evidence WEST’s security interest in the Assigned
Property and the Remaining Engines and the related Engine Assets.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.                             Representations and Warranties of
Willis. As an inducement to WEST and the other parties to enter into this
Agreement, Willis hereby makes the following representations and warranties as
of the Closing Date and as of each Delivery Date:

 

(a)                                  Organization, Authority and Qualification
of Willis. Willis is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all necessary power and
authority to own its properties as such properties are currently owned and to
conduct its business as such business is currently conducted, and to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby.  Willis is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified would not adversely affect the ability of Willis to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement.  The execution and delivery of this Agreement by Willis, the
performance by Willis of its obligations hereunder and the consummation by
Willis of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of Willis.  This Agreement has been, and the
Assignments of Equity Interests will have been on the Closing Date, duly
executed and delivered by Willis, and (assuming due authorization, execution and
delivery by the other parties hereto) this Agreement constitutes, and each of
the Assignments of Equity Interests will constitute, a legal, valid and binding
obligation of Willis enforceable against Willis in accordance with its terms.

 

(b)                                 Consent.Except for the filing with the SEC
of a report on Form 8-K by Willis, the execution, delivery and performance of
this Agreement by Willis and the consummation of the transactions contemplated
hereby do not and will not require any consent, approval, authorization or other
order of, action by, filing with or notification to any Governmental Authority,
except as provided in Section 2.01(e).

 

9

--------------------------------------------------------------------------------


 

(c)                                  No Conflict. The execution, delivery and
performance of this Agreement by Willis do not and will not (i) violate,
conflict with or result in the breach of any provision of the organizational
documents of Willis, (ii) conflict with or violate (or cause an event which
could have a material adverse effect on the business or financial condition of
Willis as a result of) any Applicable Law or Governmental Order applicable to
Willis or any of its assets, properties or businesses, including, without
limitation, the Business, or (iii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any asset or property of Willis pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which Willis is a party or by which any of
such assets or properties is bound or affected.

 

(d)                                 Compliance with Laws. Willis has conducted
and continues to conduct the Business in accordance with Applicable Law and
Governmental Orders applicable to it or any of its assets and is not in
violation of any such Applicable Law or Governmental Order, which violation has
had or could reasonably be expected to have a material adverse effect on the
business or financial condition of Willis.  There is no pending or threatened
action, suit, proceeding, arbitration or claim against Willis before any court,
arbitrator or other Governmental Authority in any way adversely affecting the
transactions contemplated by this Agreement.

 

(e)                                  Full Disclosure. No representation or
warranty of Willis, Facility Acquisition, WEST Acquisition or WEST Funding in
this Agreement, nor any statement, disclosure exhibit or schedule, or
certificate furnished or to be furnished to WEST pursuant to this Agreement, or
in connection with the transactions contemplated by this Agreement, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading.

 

(f)                                    Ownership of WEST Acquisition. The WEST
Acquisition Membership Interest has been duly authorized, and has been validly
issued, and there are no other securities or any agreement outstanding that
provides for the issuance of additional limited liability company or other
equity interests of WEST Acquisition, or entitles any Person to exercise
preemptive rights or to manage WEST Acquisition other than in accordance with
the WEST Acquisition LLC Agreement.  There are no voting trusts, membership
agreements, proxies or other agreements or understandings in effect with respect
to the voting of the WEST Acquisition Membership Interest and the WEST
Acquisition LLC Agreement does not contains any provision that would prohibit or
impair the transfer of the WEST Acquisition Membership Interest in accordance
with this Agreement. Immediately prior to the transfer of the WEST Acquisition
Membership Interest to WEST pursuant to the terms of this Agreement, Willis had
full legal and beneficial title to the WEST Acquisition Membership Interest,
free and clear of all Encumbrances except Permitted Encumbrances, and as of the
Closing Date, Willis has transferred to WEST full legal and beneficial title to
the WEST Acquisition Membership Interest, free and clear of all Encumbrances,
except Permitted Encumbrances, such transfer constitutes a valid and irrevocable
transfer of the WEST Acquisition Membership Interest and Willis shall retain no
right, title or interest in the WEST Acquisition Membership Interest (other than
an indirect interest through its ownership interest in WEST).

 

10

--------------------------------------------------------------------------------


 

The transfer of the WEST Acquisition Membership Interest is not avoidable or
otherwise subject to rescission by reason of a lawful claim of any other Person
by or through Willis (including a prior transferor thereof or the prior owner of
any related Engine acting on behalf of or claiming through Willis). Prior to the
execution of this Agreement, Willis has delivered, or caused to be delivered, to
WEST true and complete copies of the organizational documents as in effect on
the date hereof of WEST Acquisition. Except for the Engine Trusts, West
Acquisition does not have any Subsidiaries.

 

(g)                                 Ownership of Facility Acquisition. The
Facility Acquisition Membership Interest has been duly authorized, and has been
validly issued, and there are no other securities or any agreement outstanding
that provides for the issuance of additional limited liability company or other
equity interests of Facility Acquisition, or entitles any Person to exercise
preemptive rights or to manage Facility Acquisition other than in accordance
with the Facility Acquisition LLC Agreement.  There are no voting trusts,
membership agreements, proxies or other agreements or understandings in effect
with respect to the voting of the Facility Acquisition Membership Interest and
the Facility Acquisition LLC Agreement does not contains any provision that
would prohibit or impair the transfer of the Facility Acquisition Membership
Interest in accordance with this Agreement. Immediately prior to the transfer of
the Facility Acquisition Membership Interest to WEST pursuant to the terms of
this Agreement, Willis had full legal and beneficial title to the Facility
Acquisition Membership Interest, free and clear of all Encumbrances except
Permitted Encumbrances, and as of the Closing Date, Willis has transferred to
WEST full legal and beneficial title to the Facility Acquisition Membership
Interest, free and clear of all Encumbrances, except Permitted Encumbrances,
such transfer constitutes a valid and irrevocable transfer of the Facility
Acquisition Membership Interest and Willis shall retain no right, title or
interest in the Facility Acquisition Membership Interest (other than an indirect
interest through its ownership interest in WEST).  The transfer of the Facility
Acquisition Membership Interest is not avoidable or otherwise subject to
rescission by reason of a lawful claim of any other Person by or through Willis
(including a prior transferor thereof or the prior owner of any related Engine
acting on behalf of or claiming through Willis). Prior to the execution of this
Agreement, Willis has delivered, or caused to be delivered, to WEST true and
complete copies of the organizational documents as in effect on the date hereof
of Facility Acquisition. Except for the Engine Trusts, Facility Acquisition does
not have any Subsidiaries.

 

(h)                                  No Solicitation Regarding Sale of
Acquisition Membership Interests.  To Willis’ knowledge, neither Willis nor
anyone acting on its behalf has offered the Acquisition Membership Interests or
any similar securities for sale to, or solicited any offer to buy any of the
same from, any person in a manner which would violate the Securities Act, and
neither Willis nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Acquisition Membership
Interests to the registration requirements of Section 5 of the Securities Act or
other applicable securities laws.

 

11

--------------------------------------------------------------------------------


 

(i)                                      Records of WEST Acquisition and
Facility Acquisition. Complete and accurate copies of any and all membership
registers and minute books with respect to each of WEST Acquisition and Facility
Acquisition have been provided to WEST.

 

(j)                                      Financial Records of WEST Acquisition
and Facility Acquisition. To the extent the same exist, the books of account and
other financial records of WEST Acquisition and Facility Acquisition accurately
reflect all items of income and expense and all assets and liabilities required
to be reflected therein in accordance with and applied on a basis consistent
with the past practices of WEST Acquisition and Facility Acquisition,
respectively.

 

(k)                                  Organization, Authority and Qualification
of the New Engine Trusts. The trustee of the Engine Trusts is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States and has full corporate, company or other power and
authority to conduct its business as and to the extent now conducted and to own,
use and lease its assets.  The trustee of the Engine Trusts is duly qualified,
licensed or admitted to do business and is in good standing in those
jurisdictions in which the ownership, use or leasing of the assets of the Engine
Trusts, or the conduct or nature of the of business of the Engine Trusts, makes
such qualification, licensing or admission necessary, except for those
jurisdictions in which the adverse effects of all such failures by such trustee
to be qualified, licensed or admitted and in good standing can in the aggregate
be eliminated without material cost or expense by such trustee, as the case may
be, becoming qualified or admitted and in good standing.  Willis has, prior to
the execution of this Agreement, delivered to WEST true and complete copies of
such Engine Trust’s Trust Documents as in effect on the date applicable.  None
of the Engine Trusts has any subsidiaries.

 

(l)                                     Ownership of New Engine Trusts. The
Engine Interest in each New Engine Trust has been duly authorized, validly
issued and fully paid for and non-assessable, and there is no other agreement
outstanding that provides for the issuance of additional beneficial interests in
a New Engine Trust, or that entitles any Person to exercise preemptive rights or
to manage or direct any New Engine Trust other than in accordance with the
Engine Trust Agreements.  As of the Closing Date, each of WEST Acquisition and
Facility Acquisition has, and will continue to have full legal and beneficial
title to the Engine Interests in the New Engine Trusts purported to be owned by
each of them, respectively, free and clear of all Encumbrances except Permitted
Encumbrances.

 

(m)                               Ownership of WEST Engines. Each WEST Engine
Trust owned by WEST Acquisition on the Closing Date will have full legal and
beneficial title to the WEST Engine and the related Engine Assets it purports to
own, free and clear of all Encumbrances except Permitted Encumbrances. 
Immediately prior to the transfer of any WEST Remaining Engine and the related
Engine Assets to a WEST Engine Trust pursuant to the terms of the WEST Engine
Transfer Agreement, WEST Funding and the Old WEST Engine Trust transferring such
WEST Remaining Engine and the related Engine Assets will have full legal and
beneficial title to such WEST Remaining Engine and the related Engine Assets,
free and clear of all Encumbrances except Permitted Encumbrances.  As of the
applicable Delivery Date for a WEST Remaining Engine and related Engine Assets,
WEST Funding and the Old WEST Engine Trust transferring such WEST Remaining
Engine and the related Engine Assets will have transferred to WEST Acquisition
and the applicable WEST Engine Trust full legal and beneficial title to such
WEST Remaining Engine and the related Engine Assets, free and clear of all
Encumbrances, except Permitted Encumbrances, such transfer will constitute a
valid and irrevocable transfer of such WEST Remaining Engine and the related
Engine Assets and WEST Funding and the Old WEST Engine Trust transferring such
WEST Remaining Engine and the related Engine Assets shall retain no right, title
or interest in such WEST Remaining Engine and the related Engine Assets.

 

12

--------------------------------------------------------------------------------


 

The transfer of each WEST Remaining Engine and related Engine Assets will not be
avoidable or otherwise subject to rescission by reason of a lawful claim of any
other Person by or through WEST Funding and the Old WEST Engine Trust
transferring such WEST Remaining Engine and the related Engine Assets (including
a prior transferor thereof acting on behalf of or claiming through WEST Funding
and the Old WEST Engine Trust transferring such WEST Remaining Engine and
related Engine Assets).

 

(n)                                 Ownership of Facility Engines. Each Facility
Engine Trust owned by Facility Acquisition on the Closing Date will have full
legal and beneficial title to the Facility Engine and the related Engine Assets
it purports to own, free and clear of all Encumbrances except Permitted
Encumbrances.  Immediately prior to the transfer of any Facility Remaining
Engine and the related Engine Assets to a Facility Engine Trust pursuant to the
terms of the Facility Engine Transfer Agreement, Willis and the Willis Engine
Trust transferring such Facility Remaining Engine and the related Engine Assets
will have full legal and beneficial title to such Facility Remaining Engine and
the related Engine Assets, free and clear of all Encumbrances except Permitted
Encumbrances.  As of the applicable Delivery Date for a Facility Remaining
Engine and related Engine Assets, Willis and the Willis Engine Trust
transferring such Facility Remaining Engine and the related Engine Assets will
have transferred to Facility Acquisition and the applicable Facility Engine
Trust full legal and beneficial title to such Facility Remaining Engine and the
related Engine Assets, free and clear of all Encumbrances, except Permitted
Encumbrances, such transfer will constitute a valid and irrevocable transfer of
such Facility Remaining Engine and the related Engine Assets, and Willis and the
Willis Engine Trust transferring such Facility Remaining Engine and the related
Engine Assets shall retain no right, title or interest in such Facility
Remaining Engine and the related Engine Assets.  The transfer of each Facility
Remaining Engine and the related Engine Assets will not be avoidable or
otherwise subject to rescission by reason of a lawful claim of any other Person
by or through Willis and the Willis Engine Trust transferring such Facility
Remaining Engine and the related Engine Assets (including a prior transferor
thereof acting on behalf of or claiming through Willis and the Willis Engine
Trust transferring such Facility Remaining Engine and the related Engine
Assets).

 

(o)                                 Engines. Schedule 1A lists the Facility
Initial Engines, all of which are owned by Facility Acquisition and the Facility
Engine Trusts as of the date hereof, Schedule 1B lists the Facility Remaining
Engines, all of which are owned by Willis and the Willis Engine Trusts as of the
date hereof, Schedule 2A lists the WEST Initial Engines, all of which are owned
by WEST Acquisition and the WEST Engine Trusts as of the date hereof, and
Schedule 2B lists the WEST Remaining Engines, all of which are owned by WEST
Funding and the Old WEST Engine Trusts as of the date hereof.

 

(p)                                  Governing Law; Jurisdiction. The provisions
of Section 8.09 concerning governing law and jurisdiction are valid and binding
on Willis under the laws of its jurisdiction of organization, and no provision
purporting to be binding on Willis of this Agreement or any of the other
agreement contemplated hereby is prohibited, unlawful or unenforceable under the
laws of its jurisdiction of organization.

 

13

--------------------------------------------------------------------------------


 

(q)                                  No Liquidator. No liquidator, provisional
liquidator, examiner or analogous or similar officer has been appointed in
respect of all or any material part of the assets of Willis (or, to its
knowledge, any non-material part of the assets of Willis which would, if it were
subject to a liquidator, provisional liquidator, examiner or analogous or
similar officer, have a material adverse effect on Willis’ financial condition
or its ability to perform its obligations hereunder) nor has any application
been made to a court which is still pending for an order for, or any act, matter
or thing been done which with the giving of notice, lapse of time or
satisfaction of some other condition (or any combination thereof) will lead to,
the appointment of any such officers or equivalent in any jurisdiction; and it
is not entering into this Agreement with the intent to hinder, defraud or delay
any creditor.

 

(r)                                     Appraisals.  The appraisals of the
Appraisers of the Engines to be transferred under the Engine Transfer Agreements
(including any Substitute Engines) delivered WEST on the Closing Date are true
and complete copies thereof.

 

Section 3.02.                             Representations and Warranties of
Willis and WEST Funding. Willis hereby makes the following representations and
warranties with respect to the transfer of the Initial Engines as of the Closing
Date and with respect to the transfer of a Remaining Engine (including a
Substitute Engine that has become a Remaining Engine) as of the Delivery Date
with respect to each Remaining Engine, and WEST Funding hereby makes the
following representations and warranties with respect to the transfer of the
WEST Initial Engines as of the Closing Date and with respect to the transfer of
a WEST Remaining Engine (including a Substitute Engine that has become a WEST
Remaining Engine) as of the Delivery Date with respect to each WEST Remaining
Engine:

 

(a)                                  Consent. So far as concerns the obligations
of Willis, WEST Funding and each Seller, all authorizations, consents,
registrations and notifications required in connection with the entry into,
performance, validity and enforceability of, this Agreement, the transactions
contemplated by this Agreement and Engine Transfer Agreements, have been (or
will on or before the Closing Date with respect to the transfers of the Initial
Engines or the applicable Delivery Date for each Remaining Engine have been)
obtained or effected (as appropriate) and are (or will on their being obtained
or effected be) in full force and effect.

 

(b)                                  Lease Documents. Except if and as set forth
in the First Disclosure Letter with respect to the Initial Engines and in a
Supplemental Disclosure Letter with respect to any Substitute Engines, the Lease
Documents listed in Schedule 3 (as Schedule 3 may be amended and supplemented to
reflect the removal of a Remaining Engine and the addition of a Substitute
Engine) constitute the whole agreement between the relevant lessor and the
relevant Lessee and pertaining to the period on and after the Closing Date or
Delivery Date, as applicable, relating to each Engine and includes a complete
list of all amendments, supplements, novations, and written consents, approvals
and waivers relevant to the Lease and pertaining to the period on and after the
Closing Date or Delivery Date, as applicable, and there are no oral waivers in
effect that would modify or amend the terms thereof in any material respect
pertaining to the period on and after the Closing Date or Delivery Date, as
applicable.

 

14

--------------------------------------------------------------------------------


 

(c)                                   No Lease Defaults. Except if and as set
forth in the First Disclosure Letter, to Willis’ knowledge no Material Default
has occurred and is continuing under the Lease in respect of any Initial Engine
on and as of the Closing Date.

 

(d)                                  No Outstanding Lessee Claims. Except as set
forth in a Disclosure Letter, there are no outstanding claims which have been
asserted by any Lessee against Willis, West Acquisition, Facility Acquisition,
WEST Funding, any Engine Trust or any Engine Trustee arising out of the relevant
Lease (other than claims constituting Permitted Encumbrances and other than
claims for Lessee Reimbursements that will be the responsibility of Willis or
WEST Funding or for other payments that will be the responsibility of Willis or
WEST Funding).

 

(e)                                   Legal and Beneficial Title to Engines.
Each Engine Trust that purports to own an Initial Engine has, on the Closing
Date, full legal and beneficial title to such Initial Engine, free from
Encumbrances other than Permitted Encumbrances, the Engine Bill of Sale
delivered by the Old Engine Trust to such Engine Trust in respect of such
Initial Engine was effective to irrevocably convey title to such Engine Trust,
and the transfer of such Initial Engine is not avoidable or otherwise subject to
rescission by reason of any lawful claim of any other Person by or through such
Old Engine Trust (including any prior transferor thereof or any Person acting on
behalf of or claiming through any such transferor). Each Old Engine Trust that
is transferring a Remaining Engine will have, on the Delivery Date for such
Remaining Engine, full legal and beneficial title to such Engine, free from
Encumbrances other than Permitted Encumbrances, the Engine Bill of Sale
delivered by such Old Engine Trust to the Engine that is acquiring such
Remaining Engine is effective to convey irrevocably title to such Remaining
Engine, and the transfer of such Remaining Engine is not avoidable or otherwise
subject to rescission by reason of any lawful claim of any other Person by or
through such Old Engine Trust (including any prior transferor thereof or any
Person acting on behalf of or claiming through any such transferor).

 

(f)                                     No Lessee Encumbrances. To Willis’
knowledge, and except if and as disclosed in the First Disclosure Letter, there
are no Lessee Encumbrances as of the Closing Date that are not permitted
pursuant to the terms of the relevant Lease document.

 

(g)                                  No Unrepaired Damage to Engines. To Willis’
knowledge, and except if and as disclosed in the First Disclosure Letter, (i) no
Engine has been involved in any incident on or before the Closing Date that
caused damage in excess of the amount required to be disclosed to the relevant
lessor under the relevant Lease, and (ii) information provided by Willis and its
representatives to the Appraisers with respect to the Engines and on which the
Appraisers relied in making their Appraisals is true and correct in all material
respects and there are no facts or circumstances known to Willis as of the
Closing Date that would render any of the assumptions contained in the
Appraisals for the Engines materially inaccurate.

 

(h)                                  No Outstanding Compulsory Airworthiness
Directives.  To Willis’ knowledge, and except if and as disclosed in the First
Disclosure Letter, no compulsory airworthiness directives are outstanding on and
as of the Closing Date against any Engine which would require Willis or the
Seller or Purchaser of such Engine to make contributions to the cost of
compliance therewith as required under the provisions of the relevant Lease.

 

15

--------------------------------------------------------------------------------


 

(i)                                      No Exercise of Purchase, Extension or
Termination Options. To Willis’ knowledge, and except if and as disclosed in the
First Disclosure Letter, no options to purchase any Engine, extend or terminate
the relevant Lease have been exercised on or before the Closing Date by the
relevant Lessee under the relevant Lease Documents.

 

(j)                                      Disclosure Schedule True and Accurate. 
The information set forth in the First Disclosure Letter and each Supplemental
Disclosure Letter with respect to each Engine is or will be when issued true and
accurate in all material respects.

 

(k)                                   Grant of Security Deposits Remain
Effective.  Except if and as set forth in a Disclosure Letter, to Willis’
knowledge the provisions of each Lease relating to the granting of any Security
Deposit thereunder remain in full force and effect as of the Closing Date, with
respect to the Initial Engines, and, with respect to each Remaining Engine, as
of the Delivery Date for such Remaining Engine.

 

(l)                                      No Grounds for Termination of Leases by
Lessees.  To Willis’ knowledge, and except if and as disclosed in a Disclosure
Letter, as of the Closing Date, with respect to the Initial Engines, and, with
respect to each Remaining Engine, as of the Delivery Date for such Remaining
Engine, no event has occurred or act or thing done or omitted to be done by the
lessor of any Engine pursuant to which or as a result of which the relevant
Lease can be terminated by the applicable Lessee in accordance with the terms of
the relevant Lease or the obligations of any such party thereunder would be
rendered invalid or unenforceable.

 

(m)                                No Sub-Leases.  To Willis’ knowledge, and
except if and as disclosed in the First Disclosure Letter, no Engine is, as of
the Closing Date, subject to any sub-lease between the relevant Lessee and any
other Person;

 

(n)                                  No Forward Sale Agreement, Purchase Option
or Conditional Sale Agreement. To Willis’ knowledge, and except if and as
disclosed in the First Disclosure Letter, no Engine is, as of the Closing Date,
subject to any forward sale agreement, purchase option, or conditional sale
agreement or other similar agreements or options.

 

(o)                                  Acceptance of Engines under Leases by
Lessees. To Willis’ knowledge, and except if and as disclosed in a Disclosure
Letter, each Engine has been accepted by the relevant Lessee under the Lease
thereof without qualification or exception or to the extent that any such
acceptance was given subject to any qualification or exception or subject to any
liability on the part of the lessor of such Engine to pay or reimburse any costs
or expenses or to undertake any repairs or modifications at the expense of such
lessor, such qualifications and exceptions have been discharged or waived by the
Lessee and have ceased to apply and no such costs or expenses remain to be
reimbursed and all defects referred to therein have been duly rectified or
waived by such Lessee.

 

(p)                                  Lease Document Information True and
Complete.  Except if and as disclosed in the First Disclosure Letter, the
information and statements with respect to each Engine as to and relating to the
relevant Lease and the Lease documents set forth in Schedule 3 are, as of the
Closing Date, true and complete.

 

16

--------------------------------------------------------------------------------


 

(q)                                  Sale of Engines. The sale of each Engine
contemplated by the relevant Engine Transfer Agreement and Engine Bill of Sale
constitutes a valid and irrevocable transfer of all of the applicable Old Engine
Trust’s right, title and interest in and to such Engine to the applicable Engine
Trust and after delivery of such Engine such Old Engine Trust shall retain no
right, title or interest in such Engine;

 

(r)                                     Payment of Lessee Reimbursements. The
lessor under each Lease pertaining to an Engine shall have paid to the relevant
Lessee all amounts due and payable on and as of the Closing Date, with respect
to the Initial Engines, and, with respect to each Remaining Engine, as of the
Delivery Date for such Remaining Engine, by such lessor to such Lessee in
respect of Lessee Reimbursements as required by the relevant Lease Documents.

 

(s)                                   Transfer of Assets. Each of Willis, WEST
Acquisition, Facility Acquisition and WEST Funding intends for the sale of each
Engine contemplated by the Engine Transfer Agreements to constitute a valid
transfer of such asset to the Buyer of such Engine and intends that after the
Closing Date or the relevant Delivery Date, as applicable, the Seller of such
Engine shall retain no right, title or interest in such asset (other than in the
case of Willis, through its equity ownership of WEST).

 

(t)                                     Permits of WEST Acquisition, Facility
Acquisition and Engine Trusts. Except to the extent that same is the
responsibility of the Lessee under a Lease, each of Willis, WEST Acquisition,
Facility Acquisition and each Engine Trust has obtained and is maintaining all
permits, licenses, authorizations, certifications, exemptions and approvals
necessary to enable it to carry on its business as presently conducted
(collectively, “Permits”), and all such Permits are in full force and effect.

 

Section 3.03.                             Representations and Warranties of
Willis. Willis hereby makes the following representations and warranties as of
the Closing Date with respect to WEST Acquisition, Facility Acquisition and the
Engine Trusts that own the Initial Engines, and with respect to each of the
Engine Trusts that own a Remaining Engine (including any Substitute Engine that
has become a Remaining Engine) as of the Delivery Date with respect to such
Remaining Engine:

 

(a)                                   Assets.  Except for the Engines and
related Engine Assets, cash or other property held for the account of the
Lessees as Security Deposits, and any rights arising under the Related Documents
and the Lease Documents, WEST Acquisition, Facility Acquisition and the Engine
Trusts have no other assets.

 

(b)                                  Liabilities.  Except for the Related
Documents and the Lease Documents, WEST Acquisition, Facility Acquisition and
the Engine Trusts have no other liabilities.

 

(c)                                   Contracts.  Except (i) for the Related
Documents and Lease Documents, all of which are legal, valid and binding on WEST
Acquisition, Facility Acquisition and the Engine Trusts that are parties
thereto, and are in full force and effect in accordance with their respective
terms with respect to each such entity and upon completion of the transactions
contemplated by this Agreement, shall continue in full force and effect with
respect to each such entity, without penalty or adverse consequence and (ii) if
and as disclosed in the First Disclosure Letter, none of WEST Acquisition,
Facility Acquisition and the Engine Trusts is a party to any other contract or
agreement.

 

17

--------------------------------------------------------------------------------


 

None of Willis, WEST Acquisition, Facility Acquisition or any Engine Trust is in
breach of, or default under, any contract or agreement to which it is a party.

 

(d)                                  Encumbrances. Except for the Lease
Documents, there are no Encumbrances (other than Permitted Encumbrances) on any
of the assets or properties of West Acquisition, Facility Acquisition or any
Engine Trust and the transfer of the Acquisition Membership Interests in the
manner contemplated by this Agreement will not create any Encumbrances (other
than Permitted Encumbrances) on the assets or properties of West Acquisition,
Facility Acquisition or any Engine Trust.

 

(e)                                   No Employees. None of West Acquisition,
Facility Acquisition or any Engine Trust has any employees.

 

(f)                                     No Governmental Orders. To Willis’
knowledge, there are no Governmental Orders outstanding against West
Acquisition, Facility Acquisition or any Engine Trust.

 

(g)                                  No Violation of Applicable Law or
Governmental Order. Each of West Acquisition, Facility Acquisition or the Engine
Trusts is not and has not at any time since its organization as an entity been,
or has received any notice that it is or has at any time since its organization
as an entity been, in violation of or in default under, in any material respect,
Applicable Law or Governmental Order applicable to such entity or any of its
assets or properties;

 

(h)                                  No Liquidator.  No liquidator, provisional
liquidator, examiner or analogous or similar officer has been appointed in
respect of all or any part of the assets of West Acquisition, Facility
Acquisition or any Engine Trust nor has any application been made to a court
which is still pending for an Order for, or any act, matter or thing been done
which with the giving of notice, lapse of time or satisfaction of some other
condition (or any combination thereof) will lead to, the appointment of any such
officers or equivalent in any jurisdiction;

 

(i)                                      Insurance Coverage. At all times that
any Engine Trust has been the owner of an Initial Engine, such Engine Trust has
been covered by aviation liability insurance policies in such types and amounts
and covering such risks and with such insurers as are substantially consistent
with Willis’ customary practices and such Engine Trust will continue to be so
covered on and after the Closing Date.

 

(j)                                      Disregarded Entity Status. Each of West
Acquisition and Facility Acquisition is and has been at all time from its
organization an entity treated either as a pass through entity or disregarded
entity for Federal, state and local income tax purposes and the owner of each of
them has made an election, where required, to treat each such entity at all
times from its organization as an entity taxable as a disregarded entity or a
pass-through entity for Federal, state and local income tax purposes. Each
Engine Trust is and has been at all time from its organization an entity taxable
either as a grantor trust or as a disregarded entity for Federal income tax
purposes and the relevant Seller has made an election, where it is required, to
treat each Engine Trust at all times from its organization as an entity taxable
as a disregarded entity for Federal, state and local income tax purposes.

 

18

--------------------------------------------------------------------------------


 

(k)                                   No Unpaid Taxes.  West Acquisition,
Facility Acquisition and each Engine Trust has paid all material Taxes that are
due or claimed or asserted by any taxing authority to be due from such entity on
or prior to the Closing Date and there are no Tax liens upon the assets of such
entity except liens for Taxes not yet due;

 

(l)                                      Compliance with Tax Laws, Rules and
Regulations. West Acquisition, Facility Acquisition and each Engine Trust has
materially complied with all applicable laws, rules, and regulations relating to
the payment and withholding of Taxes (including withholding and reporting
requirements under Code Sections 1441 through 1464, 3401 through 3406, 6041 and
6049 and similar provisions under any other Applicable Laws) and has, to the
extent material, within the time and in the manner prescribed by law, withheld
from employee wages and paid over to the proper governmental authorities all
required amounts.

 

Section 3.04.                             Representations and Warranties of
WEST. As an inducement to the other parties to enter into this Agreement, WEST
hereby makes the following representations and warranties as of the Closing Date
and as of each Delivery Date:

 

(a)                                  Organization and Authority of WEST.  WEST
is a statutory trust duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all necessary power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement by WEST, the performance by WEST of its obligations hereunder and
the consummation by WEST of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of WEST.  This Agreement has been
duly executed and delivered by WEST, and (assuming due authorization, execution
and delivery by the other parties hereto) this Agreement constitutes, a legal,
valid and binding obligation of WEST enforceable against WEST in accordance with
its terms.

 

(b)                                 Governmental Consents and Approvals.  The
execution, delivery and performance of this Agreement by WEST do not and will
not require any consent, approval, authorization or other order of, action by,
filing with or notification to any Governmental Authority.

 

(c)                                  No Conflict. Except as may result from any
facts or circumstances relating solely to Willis, the execution, delivery and
performance of this Agreement by WEST do not and will not (i) violate, conflict
with or result in the breach of any provision of the Trust Agreement of WEST,
(ii) conflict with or violate any Applicable Law or Governmental Order
applicable to WEST or (iii) conflict with, or result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation, or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of WEST pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which WEST is a party or by which any of such
assets or properties are bound or affected which would have a material adverse
effect on the ability of WEST to consummate the transactions contemplated by
this Agreement.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Investment Purpose. WEST is acquiring the
Acquisition Membership Interests on the Closing Date solely for the purpose of
investment and not with a view to, or for offer or sale in connection with, any
distribution thereof.

 

Section 3.05.                             Representations and Warranties of WEST
Acquisition. As an inducement to WEST to enter into this Agreement, WEST
Acquisition hereby makes the following representations and warranties as of the
Closing and as of each Delivery Date for a WEST Remaining Engine:

 

(a)                                  Organization, Authority and Qualification
of WEST Acquisition. WEST Acquisition is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary power and authority to own its properties as such
properties are currently owned and to conduct its business as such business is
currently conducted, and to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby. 
WEST Acquisition is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed or qualified would not
adversely affect the ability of WEST Acquisition to carry out its obligations
under, and to consummate the transactions contemplated by, this Agreement.  The
execution and delivery of this Agreement by WEST Acquisition, the performance by
WEST Acquisition of its obligations hereunder and the consummation by WEST
Acquisition of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of WEST Acquisition.  This Agreement has been
duly executed and delivered by WEST Acquisition, and (assuming the due
authorization, execution and delivery by the other parties hereto) this
Agreement constitutes a legal, valid and binding obligation of WEST Acquisition
enforceable against WEST Acquisition in accordance with its terms.

 

(b)                                 Governmental Consent. The execution,
delivery and performance of this Agreement by WEST Acquisition and the
consummation of the transactions contemplated hereby do not and will not require
any consent, approval, authorization or other order of, action by, filing with
or notification to any Governmental Authority.

 

(c)                                  No Conflict. The execution, delivery and
performance of this Agreement by WEST Acquisition do not and will not
(i) violate, conflict with or result in the breach of any provision of the
organizational documents of WEST Acquisition, (ii) conflict with or violate (or
cause an event which could have a material adverse effect on the business or
financial condition of WEST Acquisition as a result of) any Applicable Law or
Governmental Order applicable to WEST Acquisition or any of its assets,
properties or businesses, including, without limitation, the Business, or
(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any asset or property of WEST
Acquisition pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which WEST Acquisition is a party or by which any of such assets
or properties is bound or affected.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Compliance with Laws. WEST Acquisition has
conducted and continues to conduct the Business in accordance with Applicable
Law and Governmental Orders applicable to it or any of its assets and is not in
violation of any such Applicable Law or Governmental Order, which violation has
had or could reasonably be expected to have a material adverse effect on the
business or financial condition of WEST Acquisition.  There is no pending or
threatened action, suit or proceeding against WEST Acquisition in any way
adversely affecting the transactions contemplated by this Agreement.

 

(e)                                  Organization, Authority and Qualification
of the WEST Engine Trusts. The trustee of the WEST Engine Trusts is a national
banking association duly organized, validly existing and in good standing under
the laws of the United States and has full corporate, company or other power and
authority to conduct its business as and to the extent now conducted and to own,
use and lease its assets.  The trustee of the WEST Engine Trusts is duly
qualified, licensed or admitted to do business and is in good standing in those
jurisdictions in which the ownership, use or leasing of the assets of the WEST
Engine Trusts, or the conduct or nature of the of business of the WEST Engine
Trusts, makes such qualification, licensing or admission necessary, except for
those jurisdictions in which the adverse effects of all such failures by such
trustee to be qualified, licensed or admitted and in good standing can in the
aggregate be eliminated without material cost or expense by such trustee, as the
case may be, becoming qualified or admitted and in good standing.  Willis has,
prior to the execution of this Agreement, delivered to WEST true and complete
copies of such WEST Engine Trust’s Trust Documents as in effect on the date
applicable.  None of the WEST Engine Trusts has any subsidiaries.

 

Section 3.06.                             Representations and Warranties of
Facility Acquisition. As an inducement to WEST to enter into this Agreement,
Facility Acquisition hereby makes the following representations and warranties
as of the Closing and as of each Delivery Date for a Facility Remaining Engine:

 

(a)                                  Organization, Authority and Qualification
of Facility Acquisition. Facility Acquisition is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all necessary power and authority to own its
properties as such properties are currently owned and to conduct its business as
such business is currently conducted, and to enter into this Agreement, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby.  Facility Acquisition is duly licensed or qualified to do business and
is in good standing in each jurisdiction in which the properties owned or leased
by it or the operation of its business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed or qualified
would not adversely affect the ability of Facility Acquisition to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement.  The execution and delivery of this Agreement by Facility
Acquisition, the performance by Facility Acquisition of its obligations
hereunder and the consummation by Facility Acquisition of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Facility Acquisition.  This Agreement has been duly executed and
delivered by Facility Acquisition, and (assuming due authorization, execution
and delivery by the other parties hereto) this Agreement constitutes a legal,
valid and binding obligation of Facility Acquisition enforceable against
Facility Acquisition in accordance with its terms.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Governmental Consent. The execution,
delivery and performance of this Agreement by Facility Acquisition and the
consummation of the transactions contemplated hereby do not and will not require
any consent, approval, authorization or other order of, action by, filing with
or notification to any Governmental Authority.

 

(c)                                  No Conflict. The execution, delivery and
performance of this Agreement by Facility Acquisition do not and will not
(i) violate, conflict with or result in the breach of any provision of the
organizational documents of Facility Acquisition, (ii) conflict with or violate
(or cause an event which could have a material adverse effect on the business or
financial condition of Facility Acquisition as a result of) any Applicable Law
or Governmental Order applicable to Facility Acquisition or any of its assets,
properties or businesses, including, without limitation, the Business, or
(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any asset or property of
Facility Acquisition pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which Facility Acquisition is a party or by which
any of such assets or properties is bound or affected.

 

(d)                                 Compliance with Laws. Facility Acquisition
has conducted and continues to conduct the Business in accordance with
Applicable Law and Governmental Orders applicable to it or any of its assets and
is not in violation of any such Applicable Law or Governmental Order, which
violation has had or could reasonably be expected to have a material adverse
effect on the business or financial condition of Facility Acquisition.  There is
no pending or threatened action, suit or proceeding against Facility Acquisition
in any way adversely affecting the transactions contemplated by this Agreement.

 

(e)                                  Organization, Authority and Qualification
of the Facility Engine Trusts. The trustee of the Facility Engine Trusts is a
national banking association duly organized, validly existing and in good
standing under the laws of the United States and has full corporate, company or
other power and authority to conduct its business as and to the extent now
conducted and to own, use and lease its assets.  The trustee of the Facility
Engine Trusts is duly qualified, licensed or admitted to do business and is in
good standing in those jurisdictions in which the ownership, use or leasing of
the assets of the Facility Engine Trusts, or the conduct or nature of the of
business of the Facility Engine Trusts, makes such qualification, licensing or
admission necessary, except for those jurisdictions in which the adverse effects
of all such failures by such trustee to be qualified, licensed or admitted and
in good standing can in the aggregate be eliminated without material cost or
expense by such trustee, as the case may be, becoming qualified or admitted and
in good standing.  Willis has, prior to the execution of this Agreement,
delivered to Facility true and complete copies of such Facility Engine Trust’s
Trust Documents as in effect on the date applicable.  None of the Facility
Engine Trusts has any subsidiaries.

 

22

--------------------------------------------------------------------------------


 

Section 3.07.                             Representations and Warranties of WEST
Funding. As an inducement to WEST to enter into this Agreement, WEST Funding
hereby makes the following representations and warranties as of the Closing Date
and as of each Delivery Date for a WEST Remaining Engine:

 

(a)                                  Organization, Authority and Qualification
of WEST Funding. WEST Funding is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary power and authority to own its properties as such
properties are currently owned and to conduct its business as such business is
currently conducted, and to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby. 
WEST Funding is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed or qualified would not
adversely affect the ability of WEST Funding to carry out its obligations under,
and to consummate the transactions contemplated by, this Agreement.  The
execution and delivery of this Agreement by WEST Funding, the performance by
WEST Funding of its obligations hereunder and the consummation by WEST Funding
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of WEST Funding.  This Agreement has been duly
executed and delivered by WEST Funding, and (assuming due authorization,
execution and delivery by the other parties hereto) this Agreement constitutes a
legal, valid and binding obligation of WEST Funding enforceable against WEST
Funding in accordance with its terms.

 

(b)                                 Governmental Consent. The execution,
delivery and performance of this Agreement by WEST Funding and the consummation
of the transactions contemplated hereby do not and will not require any consent,
approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority.

 

(c)                                  No Conflict. The execution, delivery and
performance of this Agreement by WEST Funding do not and will not (i) violate,
conflict with or result in the breach of any provision of the organizational
documents of WEST Funding, (ii) conflict with or violate (or cause an event
which could have a material adverse effect on the business or financial
condition of WEST Funding as a result of) any Applicable Law or Governmental
Order applicable to WEST Funding or any of its assets, properties or businesses,
including, without limitation, the Business, or (iii) conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any asset or property of WEST Funding pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which WEST Funding is a
party or by which any of such assets or properties is bound or affected.

 

(d)                                 Compliance with Laws. WEST Funding has
conducted and continues to conduct the Business in accordance with Applicable
Law and Governmental Orders applicable to it or any of its assets and is not in
violation of any such Applicable Law or Governmental Order, which violation has
had or could reasonably be expected to have a material adverse effect on the
business or financial condition of WEST Funding.

 

23

--------------------------------------------------------------------------------


 

There is no pending or threatened action, suit or proceeding against WEST
Funding in any way adversely affecting the transactions contemplated by this
Agreement.

 

Section 3.08.                             Independent Representations. Each of
the representations and warranties shall be construed as a separate and
independent representation and warranty and shall not be limited or restricted
by reference to the terms of any other provision of this Agreement, any other
Related Document or any other representation or warranty.

 

Section 3.09.                              Benefit of Representations; Survival
of Representations. Subject to the next following sentence, the benefit of the
representations and warranties set forth in this Agreement shall run to the
Security Trustee. The representations and warranties set forth in this
Agreement, the Exhibits to this Agreement, and any certificate, or report or
other document delivered pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement shall continue and survive in full
force and effect after the Closing Date or the relevant Delivery Date, as
applicable, for a period ending on the date of the payment in full of the
Class A Notes.

 

Section 3.10.                              Reliance on Representations. Each of
Willis, West Acquisition, Facility Acquisition and WEST Funding acknowledges
that WEST is entering into this Agreement and the other Related Documents in
reliance upon the accuracy of each of the representations and warranties of
Willis, West Acquisition, Facility Acquisition and WEST Funding set forth in
this Agreement.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.01.                             Regulatory and Other Authorizations;
Notices and Consents. Willis shall use its reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may become necessary in the future for the performance of its
obligations pursuant to this Agreement and will cooperate fully with WEST in
promptly seeking to obtain all such authorizations, consents, orders and
approvals.

 

Section 4.02.                             Willis and WEST Funding Covenants.
Each of Willis and WEST Funding covenants and agrees that it will not, prior to
the date that is one year and one day after the payment in full of all amounts
owing pursuant to the Indenture, institute against any Issuer Group Member, or
join any other Person in instituting against any Issuer Group Member, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of any applicable jurisdiction.  This
Section 4.02 shall survive the termination of this Agreement.

 

Section 4.03.                             Further Action. Each of the parties
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under Applicable Law, and execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated by this Agreement.

 

24

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01.          Conditions to Willis’ Obligations.  The obligations of
Willis to transfer the Acquisition Membership Interests and the other Assigned
Property on the Closing Date shall be subject to the satisfaction or waiver by
WEST of the following conditions:

 

(a)           All representations and warranties of WEST contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date, and the covenants and agreements contained in this Agreement to be
complied with by WEST on or before the Closing Date shall have been complied
with in all material respects, and Willis shall have received a certificate from
WEST to such effect signed by a Controlling Trustee of WEST;

 

(b)           No proceeding shall have been commenced by or before any
Governmental Authority against Willis, WEST, WEST Acquisition, Facility
Acquisition or WEST Funding seeking to restrain or materially and adversely
alter the transactions contemplated by this Agreement which, in the reasonable,
good faith determination of Willis, is likely to render it impossible or
unlawful to consummate such transactions; provided, however, that the provisions
of this Section 5.01(b) shall not apply if Willis has directly or indirectly
solicited or encouraged any such proceeding;

 

(c)           Willis shall have received a true and complete copy, certified by
a Controlling Trustee of WEST, of the organizational documents of WEST and
resolutions duly and validly adopted by the Controlling Trustees of WEST
evidencing their authorization of the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby;

 

(d)           Willis shall have received a certificate of a Controlling Trustee
of WEST certifying the names, signatures and offices of the persons authorized
to sign this Agreement and the other documents to be delivered hereunder;

 

(e)           Willis shall have received from Pillsbury Winthrop Shaw Pittman
LLP a legal opinion, addressed to Willis and dated the Closing Date;

 

(f)            WEST shall have deposited the Cash Portion of the Acquisition
Purchase Price and the aggregate amount of the Cash Portions of the Engine
Purchase Prices for the Remaining Engines in the WEST II Engine Purchase
Account;

 

(g)           No event or events shall have occurred, or be reasonably likely to
occur, which, individually or in the aggregate, have, or could have, a Material
Adverse Effect; and

 

(h)           Each of the items listed in Section 2.01(c) shall be in form and
substance satisfactory to Willis in its sole and absolute discretion.

 

25

--------------------------------------------------------------------------------


 

Section 5.02.              Conditions to WEST’s Obligations on the Closing Date.

 

The obligations of WEST to acquire the Acquisition Membership Interests and the
other Assigned Property on the Closing Date shall be subject to the satisfaction
or waiver by WEST of the following conditions:

 

(a)           All representations and warranties of Willis, WEST Acquisition,
Facility Acquisition and WEST Funding contained in this Agreement shall be true
and correct in all material respects as of the Closing Date, and the covenants
and agreements contained in this Agreement to be complied with by Willis, WEST
Acquisition, Facility Acquisition and WEST Funding on or before the Closing Date
shall have been complied with in all material respects, and WEST shall have
received a certificate from Willis to such effect signed by the president or a
vice-president of Willis;

 

(b)           No proceeding shall have been commenced by or before any
Governmental Authority against Willis, WEST, WEST Acquisition, Facility
Acquisition or WEST Funding, seeking to restrain or materially and adversely
alter the transactions contemplated by this Agreement which, in the reasonable,
good faith determination of WEST, is likely to render it impossible or unlawful
to consummate such transactions; provided, however, that the provisions of this
Section 5.02(b) shall not apply if WEST has directly or indirectly solicited or
encouraged any such proceeding;

 

(c)           WEST shall have received a true and complete copy, certified by
the secretary or an assistant secretary of Willis, of the resolutions duly and
validly adopted by the Board of Directors of Willis evidencing its authorization
of the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby;

 

(d)           WEST shall have received (i) a certificate of the secretary or an
assistant secretary of Willis certifying the names and signatures of the
officers of Willis authorized to sign this Agreement and the other documents to
be delivered hereunder; (ii) a certificate of the Manager of WEST Acquisition
certifying the names and signatures of the persons authorized to sign this
Agreement and the other documents to be delivered hereunder; (iii) a certificate
of the Manager of Facility Acquisition certifying the names and signatures of
the persons authorized to sign this Agreement and the other documents to be
delivered hereunder; and (iv) a certificate of the Manager of WEST Funding
certifying the names and signatures of the persons authorized to sign this
Agreement and the other documents to be delivered hereunder;

 

(e)           WEST shall have received from Pillsbury Winthrop Shaw Pittman LLP
a legal opinion, addressed to WEST and dated the Closing Date or Delivery Date,
as applicable;

 

(f)            The WEST 2012-A Fixed Rate Term Notes shall have been issued and
WEST shall have received the net proceeds thereof;

 

(g)           No event or events shall have occurred, or be reasonably likely to
occur, which, individually or in the aggregate, have, or could have, a material
adverse effect on the business or financial condition of Willis, WEST
Acquisition, Facility Acquisition and WEST Funding;

 

26

--------------------------------------------------------------------------------


 

(h)           All or such lesser number of the Engines as shall be acceptable to
WEST in its sole discretion shall have been transferred to WEST Acquisition or
Facility Acquisition, as applicable, and the New Engine Trusts pursuant to the
Engine Transfer Agreements; and

 

(i)            Each of the items listed in Section 2.01(c) shall be in form and
substance satisfactory to WEST in its sole and absolute discretion.

 

Section 5.03.              Conditions to the Obligations of Facility Acquisition
and the Facility Engine Trusts or WEST Acquisition and the WEST Engine Trusts on
each Delivery Date with respect to a Remaining Engine.

 

The obligations of Facility Acquisition and the Facility Engine Trusts or WEST
Acquisition and the WEST Engine Trusts acquire and accept a Facility Remaining
Engine or a WEST Remaining Engine, respectively, on the applicable Delivery Date
shall be subject to the satisfaction or waiver by Facility Acquisition and the
Facility Engine Trusts or WEST Acquisition and the WEST Engine Trusts, as the
case may be, of the following conditions:

 

(a)           All representations and warranties of Willis, WEST Acquisition,
Facility Acquisition and WEST Funding relating to the relevant Remaining Engine,
as applicable, contained in this Agreement shall be true and correct in all
material respects as of such Delivery Date, and the covenants and agreements
contained in this Agreement to be complied with by Willis, WEST Acquisition,
Facility Acquisition and WEST Funding, as applicable, on or before the Delivery
Date shall have been complied with in all material respects, and Facility
Acquisition or WEST shall have received a certificate from Willis to such effect
signed by the president or a vice-president of Willis; and

 

(b)           No proceeding shall have been commenced by or before any
Governmental Authority against Willis, WEST, WEST Acquisition, Facility
Acquisition or WEST Funding, seeking to restrain or materially and adversely
alter the transactions contemplated by this Agreement which, in the reasonable,
good faith determination of WEST, is likely to render it impossible or unlawful
to consummate such transactions; provided, however, that the provisions of this
Section 5.03(b) shall not apply if WEST has directly or indirectly solicited or
encouraged any such proceeding.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.01.          Indemnification by Willis.Willis hereby agrees to
indemnify and hold harmless WEST, its Affiliates and their successors and
assigns, and the trustees and agents of WEST, its Affiliates and their
successors and assigns (each an “Indemnified Party”) for any and all
Liabilities, losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (including, without limitation, attorneys’ and
consultants’ fees and expenses) actually suffered or incurred by them
(including, without limitation, any of the foregoing arising from any Action
brought or otherwise initiated by any of them) (hereinafter a “Loss”), arising
out of or resulting from or relating to:

 

27

--------------------------------------------------------------------------------


 

(i)            the breach or inaccuracy of any representation or warranty made
by Willis, WEST Acquisition, Facility Acquisition or WEST Funding contained in
the Transfer Documents;

 

(ii)           the breach of any covenant or agreement by Willis contained in
the Transfer Documents;

 

(iii)          Liabilities of WEST Acquisition, Facility Acquisition and the New
Engine Trusts arising from or relating to the ownership or actions or inactions
of WEST Acquisition, Facility Acquisition, WEST Funding, the Old Engine Trusts
or the New Engine Trusts or the conduct of their respective businesses prior to
the Closing Date; or

 

(iv)          any and all Losses suffered or incurred by WEST, WEST Funding,
WEST Acquisition, Facility Acquisition, the Old Engine Trusts and the New Engine
Trusts by reason of or in connection with any claim or cause of action of any
third party to the extent arising out of any action, inaction, event, condition,
liability or obligation of WEST Acquisition, Facility Acquisition, WEST Funding,
the Old Engine Trusts or the New Engine Trusts occurring or existing prior to
the Closing Date or, in the case of any Remaining Engine and related Engine
Assets transferred after the Closing Date, the related Delivery Date.

 

To the extent that undertakings of Willis set forth in this Section 6.02 may be
unenforceable, Willis shall contribute the maximum amount that it is permitted
to contribute under Applicable Law to the payment and satisfaction of all Losses
incurred by WEST.

 

Section 6.02.          Notice, Etc.  An Indemnified Party shall give Willis (the
“Indemnifying Party”) notice of any matter which an Indemnified Party has
determined has given or could give rise to a right of indemnification under this
Agreement, within 60 days of such determination, stating the amount of the Loss,
if known, and method of computation thereof, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations under this
Article VI except to the extent the Indemnifying Party is materially prejudiced
by such failure and shall not relieve the Indemnifying Party from any other
obligation or Liability that it may have to any Indemnified Party otherwise than
under this Article VI.  The obligations and Liabilities of the Indemnifying
Party under this Article VI with respect to Losses arising from claims of any
third party which are subject to the indemnification provided for in this
Article VI (“Third Party Claims”) shall be governed by and contingent upon the
following additional terms and conditions: if an Indemnified Party shall receive
notice of any Third Party Claim, the Indemnified Party shall give the
Indemnifying Party notice of such Third Party Claim within 30 days of the
receipt by the Indemnified Party of such notice; provided, however, that the
failure to provide such notice shall not release the Indemnifying Party from any
of its obligations under this Article VI except to the extent the Indemnifying
Party is materially prejudiced by such failure and shall not relieve the
Indemnifying Party from any other obligation or Liability that it may have to
any Indemnified Party otherwise than under this Article VI.  If the Indemnifying
Party acknowledges in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim, then
the Indemnifying Party shall be entitled to assume and control the defense of
such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within five days
of the receipt of such notice from the Indemnified Party; provided, however,
that if there exists or is reasonably likely to exist a conflict of interest
that would make it inappropriate in the judgment of the Indemnified Party, in
its sole and absolute discretion, for the same counsel to represent both the
Indemnified Party and the Indemnifying Party, then the Indemnified Party shall
be entitled to retain its own counsel, in each jurisdiction for which the
Indemnified Party determines counsel is required, at the expense of the
Indemnifying Party.

 

28

--------------------------------------------------------------------------------


 

In the event the Indemnifying Party exercises the right to undertake any such
defense against any such Third Party Claim as provided above, the Indemnified
Party shall cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party, at the Indemnifying Party’s expense, all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by such Indemnifying Party.  Similarly, in the event the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at such Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party.  No such Third Party Claim may be settled by the Indemnifying Party
without the prior written consent of the Indemnified Party.

 

ARTICLE VII

 

WAIVER

 

Section 7.01.          Waiver by WEST.  WEST may (a) extend the time for the
performance of any of the obligations or other acts of Willis, WEST Acquisition
or Facility Acquisition, (b) waive any inaccuracies in the representations and
warranties of any such party contained herein or in any document delivered by
any such party or (c) waive compliance with any of the agreements or conditions
of any such party contained herein.  Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party to be bound
thereby.  Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition, of this Agreement.  The failure of
any party to assert any of its rights hereunder shall not constitute a waiver of
any of such rights. Notwithstanding anything to the contrary in this Article
VII, no such extension or waiver by WEST shall be valid unless consented to by
the Indenture Trustee (unless the lien of the Indenture has been irrevocably
satisfied and discharged in full).

 

Section 7.02.          Waiver by Willis.  Willis may (a) extend the time for the
performance of any of the obligations or other acts of WEST, (b) waive any
inaccuracies in the representations and warranties of WEST contained herein or
in any document delivered by WEST or (c) waive compliance with any of the
agreements or conditions of WEST contained herein.  Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
to be bound thereby.  Any waiver of any term or condition shall not be construed
as a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement.  The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.01.          Expenses.  Except as otherwise specified in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by Willis, whether or not the Closing Date shall have occurred.

 

Section 8.02.          Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by recognized courier service or by facsimile (with a copy by
recognized courier service) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8.02):

 

(a)                                  if to Willis, WEST Funding, or any Old
Engine Trust at any time or to WEST Acquisition, Facility Acquisition or any New
Engine Trust prior to the Closing Date:

 

Willis Lease Finance Corporation

773 San Marin Drive

Suite 2215

Novato, California 94998

Attention:  General Counsel

Fax:   (415) 408-4701

 

(b)                                 if to WEST at any time or to WEST
Acquisition, Facility Acquisition or any New Engine Trust on and after the
Closing Date:

 

Willis Engine Securitization Trust II

c/o Wilmington Trust Company

Rodney Square North

Wilmington, Delaware 19890

Attention:  Corporate Trust Administrator

Fax:  (302) 651-8882

 

With a copy to:

 

Willis Lease Finance Corporation

773 San Marin Drive

Suite 2215

Novato, California 94998

Attention:  General Counsel

Fax:   (415) 408-4701

 

30

--------------------------------------------------------------------------------


 

Section 8.03.          Headings.  The descriptive headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 8.04.          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Applicable
Law or public policy in a jurisdiction, then such term or provision shall only
be invalid in such jurisdiction and all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 8.05.          Entire Agreement.  This Agreement together with the
Engine Transfer Agreements constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersedes all
prior agreements and undertakings, both written and oral, among Willis, WEST,
WEST Funding, WEST Acquisition and Facility Acquisition with respect to the
subject matter hereof and thereof.

 

Section 8.06.          Assignment.  Except as described in the recitals hereto,
this Agreement may not be assigned by operation of law or otherwise without the
express written consent of Willis and WEST (which consent may be granted or
withheld in the sole discretion of Willis and WEST).  Notwithstanding anything
herein to the contrary, the parties hereto acknowledge and agree that WEST has
assigned this Agreement (including all of it rights hereunder) to the Indenture
Trustee.

 

Section 8.07.          No Third Party Beneficiaries.  Except as described in the
recitals hereto, and except for the provisions of Article VI relating to
Indemnified Parties, this Agreement shall be binding upon and inure solely to
the benefit of the parties hereto and their permitted assigns (including the
Indenture Trustee) and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 8.08.          Amendment.  This Agreement may not be amended or modified
except (a) by an instrument in writing signed by or on behalf of Willis, WEST,
WEST Funding, WEST Acquisition and Facility Acquisition or (b) by a waiver in
accordance with Section 7.01; provided that, any such amendment or waiver by
WEST shall have been consented to by the Indenture Trustee (unless the lien of
the Indenture has been irrevocably satisfied and discharged in full).

 

Section 8.09.          Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  All actions
and proceedings arising out of or relating to this Agreement shall be heard and
determined in any New York state or federal court sitting in the City of New
York.

 

31

--------------------------------------------------------------------------------


 

Section 8.10.          Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 8.11.          Counterparts.  This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

 

Section 8.12.          Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Willis, WEST, Facility Acquisition, WEST Acquisition and
WEST Funding have caused this Acquisition Transfer Agreement to be duly executed
by their respective officers or authorized representatives as of the day and
year first above written.

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

 

Name:

Thomas C. Nord

 

 

 

Title:

Senior Vice President

 

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

 

Name:

Thomas C. Nord

 

 

 

Title:

Controlling Trustee

 

 

 

 

 

FACILITY ENGINE ACQUISITION LLC

 

 

 

 

 

By:

Willis Lease Finance Corporation, as Manager

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

 

Name:

Thomas C. Nord

 

 

 

Title:

Senior Vice President

 

 

 

 

 

WEST ENGINE ACQUISITION LLC

 

 

 

 

 

By:

Willis Engine Securitization Trust, as Manager

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

 

Name:

Thomas C. Nord

 

 

 

Title:

Controlling Trustee

 

 

 

 

 

WEST ENGINE FUNDING LLC

 

 

 

 

 

By: Willis Engine Securitization Trust, as Manager

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

 

Name:

Thomas C. Nord

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

“Acquisition Membership Interests” means the WEST Acquisition Membership
Interest and the Facility Acquisition Membership Interest, individually or
collectively as the context may require.

 

“Acquisition Purchase Price” means an amount equal to the sum of the WEST
Acquisition Purchase Price and the Facility Acquisition Purchase Price.

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Aircraft Engine” means a basic power jet propulsion engine assembly for an
aircraft that is Stage 3 or later compliant (without reliance on a noise
reduction or “hush” kit), including its essential accessories as supplied by the
manufacturer of such aircraft engine, but excluding the nacelle, and including
any QEC Kit and any and all modules and Parts incorporated in, installed on or
attached to each such engine from time to time and any substitutions therefor.

 

“Assigned Property” has the meaning specified in Section 2.01(a).

 

“Assignment of Equity Interest” means, in respect of transfer of the each
Acquisition Membership Interest hereunder, an assignment thereof, substantially
in the form of Exhibit A to this Agreement.

 

“Beneficial Interest Certificates” means the certificates evidencing a
beneficial interest in WEST issued by WEST pursuant to the Trust Agreement.

 

“Business” means the business of owning Engines and leasing Engines to
third-party lessees.

 

“Buyer” means, with respect to a WEST Engine (and any Substitute Engine
replacing a WEST Engine), WEST Acquisition and the WEST Engine Trust acquiring
such WEST Engine (or Substitute Engine) and, with respect to a Facility Engine
(and any Substitute Engine replacing a Facility Engine), Facility Acquisition
and the Facility Engine Trust acquiring such Facility Engine (or Substitute
Engine).

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, signed in Cape Town,
South Africa on November 16, 2001, together with all regulations and procedures
issued in connection therewith, and all other rules, amendments, supplements,
modifications, and revisions thereto, all as in effect under the laws of the
United States of America, as a contracting state. Except to the extent otherwise
defined in this Agreement, terms used in this Agreement that are defined in the
Cape Town Convention shall, when used in relation to the Cape Town Convention,
have the meanings ascribed to them in the Cape Town Convention.

 

--------------------------------------------------------------------------------


 

“Cash Payment Amount” means, for each Engine, an amount equal to the product of
(x) the Net Cash Proceeds of the Class A Notes received on the Closing Date, and
(y) a fraction, the numerator of which is the Initial Appraised Value of that
Engine and the denominator of which is the Aggregate Initial Appraised Values.

 

“Cash Portion” means, (a) with respect to the WEST Acquisition Purchase Price,
the sum of the Cash Payment Amounts for the WEST Initial Engines, (b) with
respect to the Facility Acquisition Purchase Price, the sum of the Cash Payment
Amounts for the Facility Initial Engines, (c) with respect to the Acquisition
Purchase Price, the sum of the amounts described in clauses (a) and (b), and (d)
with respect to each Remaining Engine, the Cash Payment Amount for such
Remaining Engine.

 

“Class A Notes” means the notes issued by WEST on the Closing Date that are
designated “Class 2012-A Term Notes” with an initial Outstanding Principal
Balance not to exceed $390,000,000.

 

“Closing Date” means September 17, 2012 or such later date as Willis and WEST
may agree.

 

“Delivery Date” has the meaning, with respect to each Engine, specified in
Section 2.02(c).

 

“Delivery Expiry Date” means the date that is one hundred eighty (180) days
after the Closing Date.

 

“Disclosure Letter” means the First Disclosure Letter or a Supplemental
Disclosure Letter.

 

“Engine Assets” means, with respect to any Engine, all of the following:  (a)
 any Lease of such Engine together with all related Lease Documents, (b) all
security deposits and letters of credit provided by the Lessee in respect of
such Lease on the applicable Delivery Date, in the case of a transfer of the
Engine described in Section 2.02, and on the Closing Date, in the case of the
transfer of the Acquisition Membership Interests pursuant to Section 2.01, (c)
any agreement or warranty relating to such Engine with or from (i) the
manufacturer of such Engine or any part thereto, (ii) each predecessor owner
(other than the manufacturer) of such Engine and each immediately succeeding
owner up to and including the Engine Trust owning such Engine as of the
applicable Delivery Date or the Closing Date, as applicable, and (iii) each
predecessor lessor of the Lease of such Engine and each immediately succeeding
lessor up to and including the Engine Trust owning such Engine as of the
applicable Delivery Date or the Closing Date, as amended and supplemented
through the applicable Delivery Date, in the case of a transfer of the Engine
described in Section 2.02, and through the Closing Date, in the case of the
transfer of the Acquisition Membership Interests pursuant to Section 2.01, (d)
all Engine Records and (e) all income payments and proceeds of the foregoing in
connection with any substitution, release or disposition; provided that, in the
case of the Engines owned by Engine Trusts owned by WEST Acquisition and
Facility Acquisition on the Closing Date, the Lease Payments applicable to the
period prior to the Closing Date shall be retained by WEST Funding and Willis,
respectively, and Lease Payments allocable to the period on and after the such
Delivery Date shall belong to WEST Acquisition and Facility Acquisition.

 

--------------------------------------------------------------------------------


 

“Engine Bill of Sale” has the meaning specified in the applicable Engine
Transfer Agreement.

 

“Engine Interest” means, with respect to any Engine that is owned by an Engine
Trust, the beneficial ownership interest in such Engine Trust.  The acquisition
or disposition of all of the Engine Interest with respect to an Engine Trust
that holds an Engine constitutes, respectively, the acquisition or disposition
of that Engine.

 

“Engine Purchase Price” means, with respect to each New Engine, an amount equal
to the Initial Appraised Value of such New Engine.

 

“Engine Records” means, with respect to any Engine, all logs, technical data,
manuals and maintenance and historical records and inspection reports relating
to such Engine (including Engine records and documents as referred to in the
relevant Lease).

 

“Engines” means the Facility Engines and the WEST Engines, individually or
collectively as the context may require.

 

“Engine Transfer Agreements” means the Facility Engine Transfer Agreement and
the WEST Engine Transfer Agreement, individually or collectively as the context
may require.

 

“Engine Trust” means the common law trust estate created pursuant to an Engine
Trust Agreement between Willis, WEST Acquisition, Facility Acquisition or WEST
Funding, as beneficiary, and the applicable Engine Trustee, as trustee.

 

“Engine Trust Agreement” means each trust agreement with an Engine Trustee under
which a common law trust estate is created with respect to an Engine or the
right to acquire an Engine and any of Willis, WEST Acquisition, Facility
Acquisition or WEST Funding holds the Engine Interest.

 

“Engine Trustee” means, with respect to any Engine Trust of which WEST
Acquisition or Facility Acquisition is beneficiary, U.S. Bank National
Association, and with respect to any Engine Trust of which Willis or WEST
Funding is beneficiary, Wells Fargo Bank Northwest, National Association.

 

“FAA” means the United States Federal Aviation Administration and any successor
agency or agencies thereto.

 

“Facility Acquisition” has the meaning specified in the preamble of this
Agreement.

 

“Facility Acquisition LLC Agreement” means the Limited Liability Company
Agreement of Facility Acquisition, dated June 14, 2012.

 

“Facility Acquisition LLC Certificate” means the Certificate of Formation of
Facility Acquisition, as filed with the Secretary of State of Delaware on May 4,
2012.

 

--------------------------------------------------------------------------------


 

“Facility Acquisition Membership Interest” means all of the issued and
outstanding membership interests of Facility Acquisition.

 

“Facility Acquisition Purchase Price” means, with respect to the Facility
Acquisition Membership Interest conveyed by WEST to Willis on the Closing Date,
an amount equal to the sum of (i) the aggregate Initial Appraised Values of the
Facility Initial Engines and (ii) the net book value of the related Engine
Assets on the Closing Date.

 

“Facility Engine Transfer Agreement” means the Engine Transfer Agreement, dated
as of June 13, 2012, among Willis, Facility Acquisition, the Old Engine Trusts
and the New Engine Trusts, as amended, modified or supplemented from time to
time.

 

“Facility Engine Trusts” has the meaning specified in the recitals of this
Agreement.

 

“Facility Engines” means the Facility Initial Engines and the Facility Remaining
Engines, individually or collectively as the context may require.

 

“Facility Initial Engines” has the meaning specified in the recitals of this
Agreement.

 

“Facility Remaining Engines” has the meaning specified in the recitals of this
Agreement.

 

“First Disclosure Letter” means a letter from Willis to WEST dated the date
hereof setting out certain information as at the date hereof.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indemnified Party” has the meaning specified in Section 6.03 hereof.

 

“Indemnifying Party” has the meaning specified in Section 6.03 hereof.

 

“Indenture” means the Indenture, dated as of September 14, 2012, among WEST, the
Indenture Trustee, the Administrative Agent and the Initial Liquidity Facility
Provider, as amended, supplemented or otherwise modified from time to time.

 

“Initial Engines” means the WEST Initial Engines and the Facility Initial
Engines, individually or collectively as the context may require.

 

“International Registry” has the meaning set forth in the Cape Town Convention.

 

“Irish Subleases” means the leases of Engines described in Schedule 3.

 

“Irish Subsidiaries” means WEST Engine Funding (Ireland) Limited, an Irish
private limited company, and Willis Engine Funding (Ireland) Limited, an Irish
private limited company, each of which is a Subsidiary of Willis.

 

“Lease Collateral” means all security deposits, letters of credit, advance
payments and any other property provided by the Lessees of the Engines as
security for the payment and performance of the obligations of such Lessees
under the Leases of the Engines.

 

--------------------------------------------------------------------------------


 

“Lease Documents” means, for any Engine, all agreements identified as such in
Schedule 3 concerning such Engine, as such may be amended by any Disclosure
Letter the contents of which have been agreed to by WEST.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Applicable
Law, Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

 

“Loss” has the meaning specified in Section 6.02 hereof.

 

“Manager” means, with respect to WEST Acquisition or Facility Acquisition, the
person designated as the “Manager” in the limited liability company operating
agreement of each such Person, respectively.

 

“Material Adverse Effect” means any circumstance, change in, or effect on the
Business of WEST and the Issuer Subsidiaries that, individually or in the
aggregate with any other circumstances, changes in, or effects on, the Business
of WEST and the Issuer Subsidiaries:  (a) is, or could be, materially adverse to
the business, operations, assets or liabilities, employee relationships,
customer or supplier relationships, prospects, results of operations or the
condition (financial or otherwise) of WEST and the Issuer Subsidiaries or (b)
could adversely affect the ability of WEST and the Issuer Subsidiaries to
operate or conduct the Business in the manner in which it is currently operated
or conducted by WEST and the Issuer Subsidiaries.

 

“Material Default” means, for any Lease:

 

(1)                                  any Event of Default as defined in such
Lease; or

 

(2)                                  any default (a “Payment Default”) in the
making of any payment when due and payable under such Lease which shall include,
without limitation, defaults that have been cured by either (i) debiting the
Security Deposit with respect to such Lease unless such Security Deposit has
been replenished by the applicable Lessee, and/or (ii) restructuring such Lease
to eliminate such default and/or (iii) by waiver; or

 

(3)                                  any other default under such Lease known to
Willis;

 

“New Engines” means the Initial Engines and the Remaining Engines, individually
or collectively as the context may require.

 

“New Engine Trusts” means the Facility Engine Trusts and the WEST Engine Trusts,
individually or collectively as the context may require.

 

“Old Engine Trusts” means the Willis Engine Trusts and the Old WEST Engine
Trusts, individually or collectively as the context may require.

 

“Old WEST” means Willis Engine Securitization Trust, a Delaware statutory trust.

 

--------------------------------------------------------------------------------


 

“Old WEST Engine Trusts” has the meaning specified in the recitals of this
Agreement.

 

“Prior Mortgages” means, with respect to the Assigned Property, the security
interests granted by Old WEST, WEST Acquisition, Facility Acquisition and the
New Engine Trusts in respect of the Assigned Property and the engine mortgages
relating to the Engines owned by WEST Acquisition, Facility Acquisition and the
New Engine Trusts on the Closing Date.

 

“Remaining Engines” means the WEST Remaining Engines and the Facility Remaining
Engines, individually or collectively as the context may require.

 

“Seller” means, with respect to a WEST Engine (and any Substitute Engine
replacing a WEST Engine), WEST Funding and the Old WEST Engine Trust
transferring such WEST Engine (or Substitute Engine) and, with respect to a
Facility Engine (and any Substitute Engine replacing a Facility Engine), Willis
and the Willis Engine Trust acquiring such Facility Engine (or Substitute
Engine).

 

“Supplemental Disclosure Letter” means a letter from Willis to WEST dated as of
a Delivery Date setting out certain information as at such date.

 

“Third Party Claims” has the meaning specified in Section 6.03 hereof.

 

“Transfer Documents” has the meaning specified in Section 6.01 hereof.

 

“Transfer Period” means the period beginning on the date hereof and ending on
the Delivery Expiry Date.

 

“Trust Agreement” means the Amended and Restated Trust Agreement of WEST, dated
as of September 14, 2012, between, inter alios, Willis, as depositor, and
Wilmington Trust Company, as Owner Trustee.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“WEST” has the meaning specified in the preamble of this Agreement.

 

“WEST II Engine Purchase Account” means the account in which the net proceeds of
the notes issued by WEST are deposited, for application to the payment to Willis
for the purchase of the WEST Acquisition Membership Interest from Willis.

 

“WEST Acquisition” has the meaning specified in the preamble of this Agreement.

 

“WEST Acquisition LLC Agreement” means the Limited Liability Company Operating
Agreement of WEST Acquisition, dated June 14, 2012.

 

“WEST Acquisition LLC Certificate” means the Certificate of Formation of WEST
Acquisition, as filed with the Secretary of State of Delaware on May 4, 2012.

 

“WEST Acquisition Membership Interest” means all of the issued and outstanding
membership interests of WEST Acquisition.

 

--------------------------------------------------------------------------------


 

“WEST Acquisition Purchase Price” means, with respect to the WEST Acquisition
Membership Interest conveyed by Willis to WEST on the Closing Date, an amount
equal to the sum of (i) the aggregate Initial Appraised Values of the WEST
Initial Engines, (ii) the net book value of the related Engine Assets on the
Closing Date, and (iii) the net book value of WEST Ireland II.

 

“WEST Engines” means the WEST Initial Engines and the WEST Remaining Engines,
individually or collectively as the context may require.

 

“WEST Engine Transfer Agreement” means the Engine Transfer Agreement, dated as
of June 13, 2012, among WEST Funding, WEST Acquisition, the Old Engine Trusts
and the New Engine Trusts, as amended, modified or supplemented from time to
time.

 

“WEST Engine Trusts” has the meaning specified in the recitals of this
Agreement.

 

“WEST Funding” has the meaning specified in the preamble of this Agreement.

 

“WEST Initial Engines” has the meaning specified in the recitals of this
Agreement.

 

“WEST Ireland” means WEST Engine Leasing II (Ireland) Limited, an Irish private
limited company and wholly owned subsidiary of WEST.

 

“WEST Remaining Engines” has the meaning specified in the recitals of this
Agreement.

 

“Willis” has the meaning specified in the preamble of this Agreement.

 

“Willis Engine Trusts” has the meaning specified in the recitals of this
Agreement.

 

“Willis Indemnified Party” has the meaning specified in Section 6.02 hereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF ASSIGNMENT OF EQUITY INTEREST]

 

This ASSIGNMENT OF EQUITY INTEREST, dated as of [                  ], 2012 (this
“Agreement”) between WILLIS LEASE FINANCE CORPORATION a Delaware corporation
(“Assignor”), and WILLIS ENGINE SECURITIZATION TRUST II, a Delaware statutory
trust (“Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto desire to effect (a) the transfer by Assignor to
Assignee of all of the right, title and interest of Assignor in, under and with
respect to the membership interest of the Assignor in [WEST Engine Acquisition
LLC, a Delaware limited liability company (“WEST Acquisition”), and as the sole
member of WEST Acquisition][Facility Engine Acquisition LLC, a Delaware limited
liability company (“Facility Acquisition”), and as the sole member of Facility
Acquisition] (the “Transferred Interest”) and (b) the assumption by Assignee of
the obligations of Assignor accruing under or with respect to the Transferred
Interest from and after the Effective Time (as defined in Section 8 hereof);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto do hereby agree as follows:

 

Section 1.              Definitions.  Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned thereto in the
Acquisition Transfer Agreement, dated as of September 14, 2012, between
Assignor, Assignee and certain other parties thereto (the “Acquisition Transfer
Agreement”).

 

Section 2.              Assignment.  Subject to the terms and conditions hereof
and of the Acquisition Transfer Agreement, and effective as of the Effective
Time, Assignor has sold, assigned, conveyed, transferred and set over, and does
hereby sell, assign, convey, transfer and set over, unto Assignee all of its
present and future right, title and interest in, under and with respect to the
Transferred Interest together with all other documents and instruments
evidencing any of such right, title and interest, except such rights of Assignor
as have accrued to Assignor prior to the Effective Time.

 

Section 3.              Assumption.  Subject to the terms and conditions hereof
and of the Acquisition Transfer Agreement and effective as of the Effective
Time, Assignee hereby purchases and accepts the Transferred Interest and except
as provided below, undertakes all of the duties and obligations of the Member
under the [WEST Acquisition LLC Agreement][Facility Acquisition LLC Agreement]
with respect to the Transferred Interest accruing at or subsequent to the
Effective Time and shall be deemed a party thereto. Subject to the terms and
conditions hereof and of the Acquisition Transfer Agreement, the assignment and
assumption effected hereby shall release Assignor, to the extent of the
Transferred Interest, from its obligations under the [WEST Acquisition LLC
Agreement][Facility Acquisition LLC Agreement].

 

Section 4.              Appointment as Attorney-in-Fact.  In furtherance of the
within assignment, Assignor hereby constitutes and appoints Assignee, and its
successors and assigns, the true and lawful attorneys of Assignor, with full
power of substitution, in the name of Assignee or in the name of Assignor but on
behalf of and for the benefit of and at the expense of Assignee, to collect for
the account of Assignee all items sold, transferred or assigned to Assignee
pursuant hereto; to institute and prosecute, in the name of Assignor or
otherwise, but at the expense of Assignee, all proceedings that Assignee may
deem proper in order to collect, assert or enforce any claim, right or title of
any kind in or to the items sold, transferred or assigned; to defend and
compromise at the expense of Assignee any and all actions, suits or proceedings
as to title to or interest in the Transferred Interest; and to do all such acts
and things in relation thereto at the expense of Assignee as Assignee shall
reasonably deem advisable.

 

--------------------------------------------------------------------------------


 

Assignor hereby acknowledges that this appointment is coupled with an interest
and is irrevocable by Assignor in any manner or for any reason or by virtue of
any dissolution of Assignor.

 

Section 5               Payments.  Assignor hereby covenants and agrees to pay
over to Assignee, if and when received following the date hereof, any amounts
(including any sums payable as interest in respect thereof) paid to or for the
benefit of Assignor that, under Section 2 hereof, belong to Assignee, and
Assignee hereby covenants and agrees to pay over to Assignor, if and when
received following the date hereof, any amounts (including any sums payable as
interest in respect thereof) paid to or for the benefit of Assignee that, under
Section 2 hereof, belong to Assignor.

 

Section 6               Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

Section 7               Counterparts.  This Agreement may be executed in any
number of separate counterparts by the parties, and each counterpart shall when
executed and delivered be an original document, but all counterparts shall
together constitute one and the same instrument.

 

Section 8               Effectiveness.  This Agreement shall be effective upon
its execution and delivery by each of Assignor and Assignee, this        day of
        , 2012 at [     ] [  ].M. (New York time) (the “Effective Time”).

 

IN WITNESS WHEREOF, the parties hereto, through their respective officers
thereunto duly authorized, have duly executed this Agreement as of the day and
year first above written.

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

Schedule 1A

 

Facility Initial Engines

 

Manufacturer

 

Model

 

ESN

General Electric

 

CF6-80C2-B4F

 

***

CFM International

 

CFM56-7B26/3

 

***

CFM International

 

CFM56-5C4

 

***

CFM International

 

CFM56-7B24/3

 

***

Pratt & Whitney

 

PW150A

 

***

Pratt & Whitney

 

PW4168A

 

***

General Electric

 

CF6-80C2-B4

 

***

CFM International

 

CFM56-5B4/3

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Schedule 1B

 

Facility Remaining Engines

 

Manufacturer

 

Model

 

ESN

General Electric

 

CF6-80C2-B7F

 

***

Pratt & Whitney

 

PW150A

 

***

Rolls-Royce

 

RB211-535E4

 

***

General Electric

 

CF34-10E6

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Schedule 2A

 

WEST Initial Engines

 

Manufacturer

 

Model

 

ESN

Rolls Royce

 

3007A

 

***

Rolls Royce

 

3007A

 

***

General Electric

 

CF6-80C2B

 

***

General Electric

 

CF6-80C2B

 

***

General Electric

 

CF6-80C2B

 

***

General Electric

 

CF6-80C2B

 

***

General Electric

 

CF6-80C2B2F

 

***

CFM International

 

CFM56-3C1

 

***

CFM International

 

CFM56-3C1

 

***

CFM International

 

CFM56-5A

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

Pratt & Whitney

 

PW4062

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5B

 

***

CFM International

 

CFM56-5C

 

***

CFM International

 

CFM56-5C

 

***

General Electric

 

CF34-3B

 

***

CFM International

 

CFM56-5C

 

***

CFM International

 

CFM56-5C

 

***

CFM International

 

CFM56-5C

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

International Aero Engines

 

V2533-A5

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B26

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Manufacturer

 

Model

 

ESN

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

General Electric

 

CF34-3B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

Pratt & Whitney

 

PW2040

 

***

Pratt & Whitney

 

PW2037

 

***

Pratt & Whitney

 

PW4060

 

***

Pratt & Whitney

 

PW4060

 

***

Pratt & Whitney

 

PW4168A

 

***

Pratt & Whitney

 

PW4168-A

 

***

Rolls Royce

 

RB211-535

 

***

Rolls Royce

 

RB211-535

 

***

International Aero Engines

 

V2527-A5

 

***

International Aero Engines

 

V2500

 

***

International Aero Engines

 

V2500

 

***

International Aero Engines

 

V2500

 

***

International Aero Engines

 

V2500

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Schedule 2B

 

WEST Remaining Engines

 

Manufacturer

 

Model

 

ESN

General Electric

 

CF6-80E1A3

 

***

CFM International

 

CFM56-3C1

 

***

CFM International

 

CFM56-5A

 

***

CFM International

 

CFM56-5A

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

CFM International

 

CFM56-7B

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Lease Documents

 

Each Lease Assignment, Lease Novation (each, as defined in the WEST Engine
Transfer Agreement or the Facility Engine Transfer Agreement, as applicable) and
any amendments or other documents related thereto (as and when so delivered),
together with all of the following documents:

 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

1

 

CFM International, CFM56-5B4/P, ESN ***

 

***

 

·      ***

·      ***

·      ***

2

 

CFM International, CFM56-5B4/3, ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

3

 

CFM International, CFM56-5B4/3, ESN ***

 

***

 

·      ***

·      ***

·      ***

4

 

CFM International, CFM56-5B4/3, ESN ***

 

***

 

·      ***

·      ***

·      ***

5

 

CFM International, CFM56-5B4/3, ***

 

***

 

·      ***

·      ***

·      ***

·      ***

6

 

Pratt & Whitney PW4060-3 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

7

 

CFM International, CFM56-7B22, ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

9

 

Pratt & Whitney, PW4168A, ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

10

 

CFM International CFM56-7B24 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

11

 

CFM56-7B24/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

12

 

General Electric CF6-80C2B1F ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

13

 

CFM International CFM56-3C-1 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

14

 

General Electric CF680C2B2F ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

15

 

CFM International CFM56-7B24 ESN ***

 

***

 

·      ***

·      ***

·      ***

16

 

CFM International CFM56-7B26/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

17

 

CFM International CFM56-7B24 ESN ***

 

***

 

·      ***

·      ***

·      ***

18

 

CFM International CFM56-7B24/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

19

 

CFM International CFM56-7B24/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

20

 

CFM International CFM56-7B26/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

21

 

Pratt & Whitney PW2040 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

22

 

CFM International Inc.

 

***

 

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

CFM56-7B27/3B1F ESN ***

 

 

 

·      ***

·      ***

24

 

CFM International CFM56-3C1 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

25

 

CFM International CFM56-7B27/B1 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

26

 

IAE International Aero Engines V2528-D5 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

 

 

 

 

·      ***

·      ***

·      ***

27

 

CFM International CFM56-5C4 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

28

 

CFM International CFM56-5C3F ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

29

 

Rolls-Royce RB211-535E4 ESN ***

 

***

 

·      ***

·      ***

·      ***

31

 

CFM International CFM56-7B26/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

32

 

CFM International

 

***

 

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

CFM56-5A5/F ESN ***

 

 

 

·      ***

·      ***

·      ***

33

 

CFM International CFM56-5A1 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

34

 

CFM International CFM56-7B24 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

35

 

General Electric CF6-80E1A3 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

36

 

General Electric CF6-80C2B6 ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

37

 

General Electric CF6-80C2B6 ESN

 

***

 

·      ***

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

***

 

 

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

38

 

CFM International CFM56-5A3 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

39

 

IAE International Aero Engines V2527-A5 ESN ***

 

***

 

·      ***

·      ***

40

 

CFM International CFM56-5B4/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

41

 

CFM International CFM56-5B4/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

42

 

CFM International CFM56-7B24/3

 

***

 

·      ***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

ESN ***

 

 

 

·      ***

·      ***

·      ***

44

 

CFM International CFM56-7B20 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

45

 

Pratt & Whitney PW2037 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

46

 

CFM International CFM56-7B26 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

 

 

 

 

·      ***

·      ***

47

 

CFM International, CFM56-7B27, ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

48

 

CFM International, CFM56-7B24/3, ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

49

 

Pratt & Whitney PW4168A ESN ***

 

***

 

·      ***

·      ***

·      ***

50

 

CFM International CFM56-7B ESN ***

 

***

 

·      ***

·      ***

·      ***

51

 

CFM International CFM56-5B4/P ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

52

 

CFM International CFM56-5C4/P ESN ***

 

***

 

·      ***

·      ***

·      ***

53

 

CFM International CFM56-5C4/P ESN ***

 

***

 

·      ***

·      ***

·      ***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

 

 

 

 

·      ***

·      ***

54

 

General Electric CF6-80C2B6F ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

55

 

IAE International Aero Engines V2527-A5 ESN ***

 

***

 

·      ***

·      ***

·      ***

56

 

Pratt & Whitney PW4060-3 (may be operated as a PW4062-3) ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

57

 

IAE International Aero Engines V2527-A5 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

58

 

CFM International CFM56-3C1 ESN ***

 

***

 

·      ***

·      ***

59

 

CFM International CFM56-5C4 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

60

 

CFM International

 

***

 

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Ref No.

 

Manufacturer,
Model and
Serial No.

 

Lessee

 

Lease Documents

 

 

Inc. CFM56-7B27/3 ESN ***

 

 

 

·      ***

·      ***

·      ***

·      ***

61

 

CFM International CF6-80C2B6F ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

·      ***

62

 

Pratt & Whitney PW150A ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

63

 

CFM International CFM56-5B4/3 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

64

 

Rolls Royce RB211-535E4 ESN ***

 

***

 

·      ***

·      ***

·      ***

·      ***

·      ***

65

 

CFM International CF34-10E6 ESN ***

 

***

 

·      ***

·      ***

·      ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------